Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 1 of 762




                                                               AR02029
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 2 of 762




                                                               AR02030
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 3 of 762




                                                               AR02031
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 4 of 762




                                                               AR02032
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 5 of 762




                                                               AR02033
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 6 of 762




                                                               AR02034
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 7 of 762




                                                               AR02035
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 8 of 762




                                                               AR02036
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 9 of 762




                                                               AR02037
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 10 of 762




                                                                AR02038
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 11 of 762




                                                                AR02039
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 12 of 762




                                                                AR02040
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 13 of 762




                                                                AR02041
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 14 of 762




                                                                AR02042
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 15 of 762




                                                                AR02043
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 16 of 762




                                                                AR02044
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 17 of 762




                                                                AR02045
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 18 of 762




                                                                AR02046
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 19 of 762




                                                                AR02047
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 20 of 762




                                                                AR02048
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 21 of 762




                                                                AR02049
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 22 of 762




                                                                AR02050
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 23 of 762




                                                                AR02051
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 24 of 762




                                                                AR02052
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 25 of 762




                                                                AR02053
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 26 of 762




                                                                AR02054
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 27 of 762




                                                                AR02055
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 28 of 762




                                                                AR02056
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 29 of 762




                                                                AR02057
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 30 of 762




                                                                AR02058
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 31 of 762




                                                                AR02059
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 32 of 762




                                                                AR02060
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 33 of 762




                                                                AR02061
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 34 of 762




                                                                AR02062
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 35 of 762




                                                                AR02063
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 36 of 762




                                                                AR02064
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 37 of 762




                                                                AR02065
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 38 of 762




                                                                AR02066
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 39 of 762




                                                                AR02067
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 40 of 762




                                                                AR02068
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 41 of 762




                                                                AR02069
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 42 of 762




                                                                AR02070
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 43 of 762




                                                                AR02071
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 44 of 762




                                                                AR02072
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 45 of 762




                                                                AR02073
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 46 of 762




                                                                AR02074
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 47 of 762




                                                                AR02075
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 48 of 762




                                                                AR02076
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 49 of 762




                                                                AR02077
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 50 of 762




                                                                AR02078
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 51 of 762




                                                                AR02079
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 52 of 762




                                                                AR02080
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 53 of 762




                                                                AR02081
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 54 of 762




                                                                AR02082
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 55 of 762




                                                                AR02083
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 56 of 762




                                                                AR02084
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 57 of 762




                                                                AR02085
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 58 of 762




                                                                AR02086
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 59 of 762




                                                                AR02087
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 60 of 762




                                                                AR02088
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 61 of 762




                                                                AR02089
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 62 of 762




                                                                AR02090
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 63 of 762




                                                                AR02091
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 64 of 762




                                                                AR02092
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 65 of 762




                                                                AR02093
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 66 of 762




                                                                AR02094
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 67 of 762




                                                                AR02095
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 68 of 762




                                                                AR02096
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 69 of 762




                                                                AR02097
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 70 of 762




                                                                AR02098
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 71 of 762




                                                                AR02099
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 72 of 762




                                                                AR02100
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 73 of 762




                                                                AR02101
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 74 of 762




                                                                AR02102
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 75 of 762




                                                                AR02103
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 76 of 762




                                                                AR02104
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 77 of 762




                                                                AR02105
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 78 of 762




                                                                AR02106
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 79 of 762




                                                                AR02107
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 80 of 762




                                                                AR02108
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 81 of 762




                                                                AR02109
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 82 of 762




                                                                AR02110
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 83 of 762




                                                                AR02111
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 84 of 762




                                                                AR02112
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 85 of 762




                                                                AR02113
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 86 of 762




                                                                AR02114
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 87 of 762




                                                                AR02115
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 88 of 762




                                                                AR02116
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 89 of 762




                                                                AR02117
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 90 of 762




                                                                AR02118
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 91 of 762




                                                                AR02119
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 92 of 762




                                                                AR02120
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 93 of 762




                                                                AR02121
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 94 of 762




                                                                AR02122
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 95 of 762




                                                                AR02123
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 96 of 762




                                                                AR02124
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 97 of 762




                                                                AR02125
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 98 of 762




                                                                AR02126
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 99 of 762




                                                                AR02127
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 100 of 762




                                                                AR02128
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 101 of 762




                                                                AR02129
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 102 of 762




                                                                AR02130
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 103 of 762




                                                                AR02131
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 104 of 762




                                                                AR02132
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 105 of 762




                                                                AR02133
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 106 of 762




                                                                AR02134
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 107 of 762




                                                                AR02135
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 108 of 762




                                                                AR02136
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 109 of 762




                                                                AR02137
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 110 of 762




                                                                AR02138
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 111 of 762




                                                                AR02139
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 112 of 762




                                                                AR02140
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 113 of 762




                                                                AR02141
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 114 of 762




                                                                AR02142
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 115 of 762




                                                                AR02143
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 116 of 762




                                                                AR02144
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 117 of 762




                                                                AR02145
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 118 of 762




                                                                AR02146
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 119 of 762




                                                                AR02147
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 120 of 762




                                                                AR02148
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 121 of 762




                                                                AR02149
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 122 of 762




                                                                AR02150
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 123 of 762




                                                                AR02151
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 124 of 762




                                                                AR02152
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 125 of 762




                                                                AR02153
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 126 of 762




                                                                AR02154
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 127 of 762




                                                                AR02155
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 128 of 762




                                                                AR02156
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 129 of 762




                                                                AR02157
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 130 of 762




                                                                AR02158
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 131 of 762




                                                                AR02159
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 132 of 762




                                                                AR02160
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 133 of 762




                                                                AR02161
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 134 of 762




                                                                AR02162
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 135 of 762




                                                                AR02163
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 136 of 762




                                                                AR02164
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 137 of 762




                                                                AR02165
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 138 of 762




                                                                AR02166
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 139 of 762




                                                                AR02167
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 140 of 762




                                                                AR02168
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 141 of 762




                                                                AR02169
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 142 of 762




                                                                AR02170
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 143 of 762




                                                                AR02171
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 144 of 762




                                                                AR02172
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 145 of 762




                                                                AR02173
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 146 of 762




                                                                AR02174
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 147 of 762




                                                                AR02175
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 148 of 762




                                                                AR02176
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 149 of 762




                                                                AR02177
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 150 of 762




                                                                AR02178
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 151 of 762




                                                                AR02179
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 152 of 762




                                                                AR02180
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 153 of 762




                                                                AR02181
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 154 of 762




                                                                AR02182
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 155 of 762




                                                                AR02183
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 156 of 762




                                                                AR02184
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 157 of 762




                                                                AR02185
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 158 of 762




                                                                AR02186
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 159 of 762




                                                                AR02187
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 160 of 762




                                                                AR02188
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 161 of 762




                                                                AR02189
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 162 of 762




                                                                AR02190
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 163 of 762




                                                                AR02191
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 164 of 762




                                                                AR02192
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 165 of 762




                                                                AR02193
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 166 of 762




                                                                AR02194
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 167 of 762




                                                                AR02195
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 168 of 762




                                                                AR02196
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 169 of 762




                                                                AR02197
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 170 of 762




                                                                AR02198
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 171 of 762




                                                                AR02199
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 172 of 762




                                                                AR02200
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 173 of 762




                                                                AR02201
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 174 of 762




                                                                AR02202
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 175 of 762




                                                                AR02203
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 176 of 762




                                                                AR02204
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 177 of 762




                                                                AR02205
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 178 of 762




                                                                AR02206
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 179 of 762




                                                                AR02207
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 180 of 762




                                                                AR02208
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 181 of 762




                                                                AR02209
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 182 of 762




                                                                AR02210
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 183 of 762




                                                                AR02211
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 184 of 762




                                                                AR02212
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 185 of 762




                                                                AR02213
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 186 of 762




                                                                AR02214
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 187 of 762




                                                                AR02215
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 188 of 762




                                                                AR02216
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 189 of 762




                                                                AR02217
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 190 of 762




                                                                AR02218
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 191 of 762




                                                                AR02219
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 192 of 762




                                                                AR02220
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 193 of 762




                                                                AR02221
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 194 of 762




                                                                AR02222
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 195 of 762




                                                                AR02223
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 196 of 762




                                                                AR02224
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 197 of 762




                                                                AR02225
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 198 of 762




                                                                AR02226
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 199 of 762




                                                                AR02227
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 200 of 762




                                                                AR02228
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 201 of 762




                                                                AR02229
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 202 of 762




                                                                AR02230
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 203 of 762




                                                                AR02231
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 204 of 762




                                                                AR02232
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 205 of 762




                                                                AR02233
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 206 of 762




                                                                AR02234
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 207 of 762




                                                                AR02235
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 208 of 762




                                                                AR02236
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 209 of 762




                                                                AR02237
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 210 of 762




                                                                AR02238
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 211 of 762




                                                                AR02239
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 212 of 762




                                                                AR02240
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 213 of 762




                                                                AR02241
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 214 of 762




                                                                AR02242
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 215 of 762




                                                                AR02243
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 216 of 762




                                                                AR02244
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 217 of 762




                                                                AR02245
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 218 of 762




                                                                AR02246
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 219 of 762




                                                                AR02247
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 220 of 762




                                                                AR02248
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 221 of 762




                                                                AR02249
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 222 of 762




                                                                AR02250
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 223 of 762




                                                                AR02251
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 224 of 762




                                                                AR02252
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 225 of 762




                                                                AR02253
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 226 of 762




                                                                AR02254
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 227 of 762




                                                                AR02255
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 228 of 762




                                                                AR02256
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 229 of 762




                                                                AR02257
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 230 of 762




                                                                AR02258
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 231 of 762




                                                                AR02259
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 232 of 762




                                                                AR02260
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 233 of 762




                                                                AR02261
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 234 of 762




                                                                AR02262
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 235 of 762




                                                                AR02263
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 236 of 762




                                                                AR02264
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 237 of 762




                                                                AR02265
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 238 of 762




                                                                AR02266
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 239 of 762




                                                                AR02267
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 240 of 762




                                                                AR02268
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 241 of 762




                                                                AR02269
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 242 of 762




                                                                AR02270
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 243 of 762




                                                                AR02271
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 244 of 762




                                                                AR02272
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 245 of 762




                                                                AR02273
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 246 of 762




                                                                AR02274
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 247 of 762




                                                                AR02275
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 248 of 762




                                                                AR02276
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 249 of 762




                                                                AR02277
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 250 of 762




                                                                AR02278
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 251 of 762




                                                                AR02279
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 252 of 762




                                                                AR02280
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 253 of 762




                                                                AR02281
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 254 of 762




                                                                AR02282
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 255 of 762




                                                                AR02283
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 256 of 762




                                                                AR02284
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 257 of 762




                                                                AR02285
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 258 of 762




                                                                AR02286
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 259 of 762




                                                                AR02287
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 260 of 762




                                                                AR02288
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 261 of 762




                                                                AR02289
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 262 of 762




                                                                AR02290
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 263 of 762




                                                                AR02291
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 264 of 762




                                                                AR02292
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 265 of 762




                                                                AR02293
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 266 of 762




                                                                AR02294
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 267 of 762




                                                                AR02295
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 268 of 762




                                                                AR02296
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 269 of 762




                                                                AR02297
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 270 of 762




                                                                AR02298
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 271 of 762




                                                                AR02299
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 272 of 762




                                                                AR02300
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 273 of 762




                                                                AR02301
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 274 of 762




                                                                AR02302
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 275 of 762




                                                                AR02303
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 276 of 762




                                                                AR02304
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 277 of 762




                                                                AR02305
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 278 of 762




                                                                AR02306
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 279 of 762




                                                                AR02307
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 280 of 762




                                                                AR02308
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 281 of 762




                                                                AR02309
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 282 of 762




                                                                AR02310
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 283 of 762




                                                                AR02311
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 284 of 762




                                                                AR02312
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 285 of 762




                                                                AR02313
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 286 of 762




                                                                AR02314
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 287 of 762




                                                                AR02315
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 288 of 762




                                                                AR02316
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 289 of 762




                                                                AR02317
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 290 of 762




                                                                AR02318
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 291 of 762




                                                                AR02319
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 292 of 762




                                                                AR02320
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 293 of 762




                                                                AR02321
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 294 of 762




                                                                AR02322
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 295 of 762




                                                                AR02323
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 296 of 762




                                                                AR02324
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 297 of 762




                                                                AR02325
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 298 of 762




                                                                AR02326
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 299 of 762




                                                                AR02327
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 300 of 762




                                                                AR02328
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 301 of 762




                                                                AR02329
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 302 of 762




                                                                AR02330
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 303 of 762




                                                                AR02331
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 304 of 762




                                                                AR02332
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 305 of 762




                                                                AR02333
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 306 of 762




                                                                AR02334
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 307 of 762




                                                                AR02335
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 308 of 762




                                                                AR02336
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 309 of 762




                                                                AR02337
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 310 of 762




                                                                AR02338
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 311 of 762




                                                                AR02339
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 312 of 762




                                                                AR02340
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 313 of 762




                                                                AR02341
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 314 of 762




                                                                AR02342
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 315 of 762




                                                                AR02343
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 316 of 762




                                                                AR02344
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 317 of 762




                                                                AR02345
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 318 of 762




                                                                AR02346
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 319 of 762




                                                                AR02347
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 320 of 762




                                                                AR02348
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 321 of 762




                                                                AR02349
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 322 of 762




                                                                AR02350
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 323 of 762




                                                                AR02351
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 324 of 762




                                                                AR02352
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 325 of 762




                                                                AR02353
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 326 of 762




                                                                AR02354
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 327 of 762




                                                                AR02355
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 328 of 762




                                                                AR02356
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 329 of 762




                                                                AR02357
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 330 of 762




                                                                AR02358
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 331 of 762




                                                                AR02359
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 332 of 762




                                                                AR02360
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 333 of 762




                                                                AR02361
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 334 of 762




                                                                AR02362
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 335 of 762




                                                                AR02363
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 336 of 762




                                                                AR02364
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 337 of 762




                                                                AR02365
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 338 of 762




                                                                AR02366
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 339 of 762




                                                                AR02367
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 340 of 762




                                                                AR02368
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 341 of 762




                                                                AR02369
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 342 of 762




                                                                AR02370
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 343 of 762




                                                                AR02371
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 344 of 762




                                                                AR02372
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 345 of 762




                                                                AR02373
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 346 of 762




                                                                AR02374
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 347 of 762




                                                                AR02375
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 348 of 762




                                                                AR02376
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 349 of 762




                                                                AR02377
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 350 of 762




                                                                AR02378
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 351 of 762




                                                                AR02379
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 352 of 762




                                                                AR02380
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 353 of 762




                                                                AR02381
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 354 of 762




                                                                AR02382
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 355 of 762




                                                                AR02383
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 356 of 762




                                                                AR02384
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 357 of 762




                                                                AR02385
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 358 of 762




                                                                AR02386
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 359 of 762




                                                                AR02387
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 360 of 762




                                                                AR02388
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 361 of 762




                                                                AR02389
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 362 of 762




                                                                AR02390
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 363 of 762




                                                                AR02391
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 364 of 762




                                                                AR02392
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 365 of 762




                                                                AR02393
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 366 of 762




                                                                AR02394
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 367 of 762




                                                                AR02395
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 368 of 762




                                                                AR02396
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 369 of 762




                                                                AR02397
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 370 of 762




                                                                AR02398
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 371 of 762




                                                                AR02399
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 372 of 762




                                                                AR02400
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 373 of 762




                                                                AR02401
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 374 of 762




                                                                AR02402
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 375 of 762




                                                                AR02403
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 376 of 762




                                                                AR02404
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 377 of 762




                                                                AR02405
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 378 of 762




                                                                AR02406
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 379 of 762




                                                                AR02407
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 380 of 762




                                                                AR02408
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 381 of 762




                                                                AR02409
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 382 of 762




                                                                AR02410
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 383 of 762




                                                                AR02411
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 384 of 762




                                                                AR02412
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 385 of 762




                                                                AR02413
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 386 of 762




                                                                AR02414
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 387 of 762




                                                                AR02415
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 388 of 762




                                                                AR02416
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 389 of 762




                                                                AR02417
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 390 of 762




                                                                AR02418
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 391 of 762




                                                                AR02419
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 392 of 762




                                                                AR02420
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 393 of 762




                                                                AR02421
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 394 of 762




                                                                AR02422
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 395 of 762




                                                                AR02423
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 396 of 762




                                                                AR02424
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 397 of 762




                                                                AR02425
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 398 of 762




                                                                AR02426
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 399 of 762




                                                                AR02427
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 400 of 762




                                                                AR02428
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 401 of 762




                                                                AR02429
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 402 of 762




                                                                AR02430
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 403 of 762




                                                                AR02431
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 404 of 762




                                                                AR02432
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 405 of 762




                                                                AR02433
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 406 of 762




                                                                AR02434
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 407 of 762




                                                                AR02435
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 408 of 762




                                                                AR02436
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 409 of 762




                                                                AR02437
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 410 of 762




                                                                AR02438
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 411 of 762




                                                                AR02439
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 412 of 762




                                                                AR02440
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 413 of 762




                                                                AR02441
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 414 of 762




                                                                AR02442
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 415 of 762




                                                                AR02443
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 416 of 762




                                                                AR02444
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 417 of 762




                                                                AR02445
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 418 of 762




                                                                AR02446
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 419 of 762




                                                                AR02447
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 420 of 762




                                                                AR02448
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 421 of 762




                                                                AR02449
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 422 of 762




                                                                AR02450
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 423 of 762




                                                                AR02451
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 424 of 762




                                                                AR02452
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 425 of 762




                                                                AR02453
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 426 of 762




                                                                AR02454
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 427 of 762




                                                                AR02455
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 428 of 762




                                                                AR02456
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 429 of 762




                                                                AR02457
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 430 of 762




                                                                AR02458
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 431 of 762




                                                                AR02459
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 432 of 762




                                                                AR02460
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 433 of 762




                                                                AR02461
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 434 of 762




                                                                AR02462
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 435 of 762




                                                                AR02463
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 436 of 762




                                                                AR02464
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 437 of 762




                                                                AR02465
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 438 of 762




                                                                AR02466
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 439 of 762




                                                                AR02467
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 440 of 762




                                                                AR02468
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 441 of 762




                                                                AR02469
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 442 of 762




                                                                AR02470
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 443 of 762




                                                                AR02471
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 444 of 762




                                                                AR02472
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 445 of 762




                                                                AR02473
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 446 of 762




                                                                AR02474
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 447 of 762




                                                                AR02475
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 448 of 762




                                                                AR02476
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 449 of 762




                                                                AR02477
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 450 of 762




                                                                AR02478
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 451 of 762




                                                                AR02479
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 452 of 762




                                                                AR02480
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 453 of 762




                                                                AR02481
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 454 of 762




                                                                AR02482
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 455 of 762




                                                                AR02483
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 456 of 762




                                                                AR02484
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 457 of 762




                                                                AR02485
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 458 of 762




                                                                AR02486
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 459 of 762




                                                                AR02487
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 460 of 762




                                                                AR02488
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 461 of 762




                                                                AR02489
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 462 of 762




                                                                AR02490
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 463 of 762




                                                                AR02491
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 464 of 762




                                                                AR02492
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 465 of 762




                                                                AR02493
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 466 of 762




                                                                AR02494
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 467 of 762




                                                                AR02495
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 468 of 762




                                                                AR02496
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 469 of 762




                                                                AR02497
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 470 of 762




                                                                AR02498
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 471 of 762




                                                                AR02499
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 472 of 762




                                                                AR02500
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 473 of 762




                                                                AR02501
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 474 of 762




                                                                AR02502
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 475 of 762




                                                                AR02503
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 476 of 762




                                                                AR02504
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 477 of 762




                                                                AR02505
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 478 of 762




                                                                AR02506
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 479 of 762




                                                                AR02507
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 480 of 762




                                                                AR02508
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 481 of 762




                                                                AR02509
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 482 of 762




                                                                AR02510
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 483 of 762




                                                                AR02511
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 484 of 762




                                                                AR02512
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 485 of 762




                                                                AR02513
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 486 of 762




                                                                AR02514
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 487 of 762




                                                                AR02515
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 488 of 762




                                                                AR02516
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 489 of 762




                                                                AR02517
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 490 of 762




                                                                AR02518
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 491 of 762




                                                                AR02519
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 492 of 762




                                                                AR02520
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 493 of 762




                                                                AR02521
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 494 of 762




                                                                AR02522
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 495 of 762




                                                                AR02523
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 496 of 762




                                                                AR02524
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 497 of 762




                                                                AR02525
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 498 of 762




                                                                AR02526
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 499 of 762




                                                                AR02527
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 500 of 762




                                                                AR02528
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 501 of 762




                                                                AR02529
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 502 of 762




                                                                AR02530
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 503 of 762




                                                                AR02531
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 504 of 762




                                                                AR02532
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 505 of 762




                                                                AR02533
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 506 of 762




                                                                AR02534
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 507 of 762




                                                                AR02535
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 508 of 762




                                                                AR02536
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 509 of 762




                                                                AR02537
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 510 of 762




                                                                AR02538
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 511 of 762




                                                                AR02539
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 512 of 762




                                                                AR02540
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 513 of 762




                                                                AR02541
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 514 of 762




                                                                AR02542
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 515 of 762




                                                                AR02543
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 516 of 762




                                                                AR02544
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 517 of 762




                                                                AR02545
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 518 of 762




                                                                AR02546
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 519 of 762




                                                                AR02547
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 520 of 762




                                                                AR02548
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 521 of 762




                                                                AR02549
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 522 of 762




                                                                AR02550
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 523 of 762




                                                                AR02551
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 524 of 762




                                                                AR02552
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 525 of 762




                                                                AR02553
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 526 of 762




                                                                AR02554
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 527 of 762




                                                                AR02555
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 528 of 762




                                                                AR02556
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 529 of 762




                                                                AR02557
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 530 of 762




                                                                AR02558
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 531 of 762




                                                                AR02559
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 532 of 762




                                                                AR02560
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 533 of 762




                                                                AR02561
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 534 of 762




                                                                AR02562
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 535 of 762




                                                                AR02563
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 536 of 762




                                                                AR02564
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 537 of 762




                                                                AR02565
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 538 of 762




                                                                AR02566
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 539 of 762




                                                                AR02567
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 540 of 762




                                                                AR02568
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 541 of 762




                                                                AR02569
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 542 of 762




                                                                AR02570
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 543 of 762




                                                                AR02571
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 544 of 762




                                                                AR02572
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 545 of 762




                                                                AR02573
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 546 of 762




                                                                AR02574
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 547 of 762




                                                                AR02575
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 548 of 762




                                                                AR02576
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 549 of 762




                                                                AR02577
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 550 of 762




                                                                AR02578
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 551 of 762




                                                                AR02579
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 552 of 762




                                                                AR02580
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 553 of 762




                                                                AR02581
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 554 of 762




                                                                AR02582
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 555 of 762




                                                                AR02583
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 556 of 762




                                                                AR02584
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 557 of 762




                                                                AR02585
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 558 of 762




                                                                AR02586
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 559 of 762




                                                                AR02587
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 560 of 762




                                                                AR02588
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 561 of 762




                                                                AR02589
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 562 of 762




                                                                AR02590
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 563 of 762




                                                                AR02591
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 564 of 762




                                                                AR02592
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 565 of 762




                                                                AR02593
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 566 of 762




                                                                AR02594
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 567 of 762




                                                                AR02595
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 568 of 762




                                                                AR02596
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 569 of 762




                                                                AR02597
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 570 of 762




                                                                AR02598
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 571 of 762




                                                                AR02599
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 572 of 762




                                                                AR02600
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 573 of 762




                                                                AR02601
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 574 of 762




                                                                AR02602
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 575 of 762




                                                                AR02603
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 576 of 762




                                                                AR02604
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 577 of 762




                                                                AR02605
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 578 of 762




                                                                AR02606
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 579 of 762




                                                                AR02607
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 580 of 762




                                                                AR02608
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 581 of 762




                                                                AR02609
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 582 of 762




                                                                AR02610
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 583 of 762




                                                                AR02611
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 584 of 762




                                                                AR02612
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 585 of 762




                                                                AR02613
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 586 of 762




                                                                AR02614
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 587 of 762




                                                                AR02615
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 588 of 762




                                                                AR02616
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 589 of 762




                                                                AR02617
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 590 of 762




                                                                AR02618
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 591 of 762




                                                                AR02619
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 592 of 762




                                                                AR02620
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 593 of 762




                                                                AR02621
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 594 of 762




                                                                AR02622
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 595 of 762




                                                                AR02623
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 596 of 762




                                                                AR02624
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 597 of 762




                                                                AR02625
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 598 of 762




                                                                AR02626
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 599 of 762




                                                                AR02627
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 600 of 762




                                                                AR02628
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 601 of 762




                                                                AR02629
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 602 of 762




                                                                AR02630
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 603 of 762




                                                                AR02631
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 604 of 762




                                                                AR02632
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 605 of 762




                                                                AR02633
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 606 of 762




                                                                AR02634
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 607 of 762




                                                                AR02635
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 608 of 762




                                                                AR02636
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 609 of 762




                                                                AR02637
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 610 of 762




                                                                AR02638
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 611 of 762




                                                                AR02639
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 612 of 762




                                                                AR02640
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 613 of 762




                                                                AR02641
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 614 of 762




                                                                AR02642
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 615 of 762




                                                                AR02643
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 616 of 762




                                                                AR02644
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 617 of 762




                                                                AR02645
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 618 of 762




                                                                AR02646
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 619 of 762




                                                                AR02647
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 620 of 762




                                                                AR02648
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 621 of 762




                                                                AR02649
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 622 of 762




                                                                AR02650
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 623 of 762




                                                                AR02651
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 624 of 762




                                                                AR02652
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 625 of 762




                                                                AR02653
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 626 of 762




                                                                AR02654
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 627 of 762




                                                                AR02655
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 628 of 762




                                                                AR02656
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 629 of 762




                                                                AR02657
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 630 of 762




                                                                AR02658
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 631 of 762




                                                                AR02659
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 632 of 762




                                                                AR02660
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 633 of 762




                                                                AR02661
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 634 of 762




                                                                AR02662
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 635 of 762




                                                                AR02663
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 636 of 762




                                                                AR02664
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 637 of 762




                                                                AR02665
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 638 of 762




                                                                AR02666
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 639 of 762




                                                                AR02667
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 640 of 762




                                                                AR02668
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 641 of 762




                                                                AR02669
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 642 of 762




                                                                AR02670
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 643 of 762




                                                                AR02671
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 644 of 762




                                                                AR02672
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 645 of 762




                                                                AR02673
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 646 of 762




                                                                AR02674
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 647 of 762




                                                                AR02675
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 648 of 762




                                                                AR02676
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 649 of 762




                                                                AR02677
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 650 of 762




                                                                AR02678
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 651 of 762




                                                                AR02679
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 652 of 762




                                                                AR02680
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 653 of 762




                                                                AR02681
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 654 of 762




                                                                AR02682
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 655 of 762




                                                                AR02683
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 656 of 762




                                                                AR02684
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 657 of 762




                                                                AR02685
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 658 of 762




                                                                AR02686
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 659 of 762




                                                                AR02687
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 660 of 762




                                                                AR02688
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 661 of 762




                                                                AR02689
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 662 of 762




                                                                AR02690
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 663 of 762




                                                                AR02691
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 664 of 762




                                                                AR02692
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 665 of 762




                                                                AR02693
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 666 of 762




                                                                AR02694
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 667 of 762




                                                                AR02695
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 668 of 762




                                                                AR02696
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 669 of 762




                                                                AR02697
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 670 of 762




                                                                AR02698
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 671 of 762




                                                                AR02699
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 672 of 762




                                                                AR02700
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 673 of 762




                                                                AR02701
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 674 of 762




                                                                AR02702
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 675 of 762




                                                                AR02703
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 676 of 762




                                                                AR02704
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 677 of 762




                                                                AR02705
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 678 of 762




                                                                AR02706
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 679 of 762




                                                                AR02707
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 680 of 762




                                                                AR02708
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 681 of 762




                                                                AR02709
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 682 of 762




                                                                AR02710
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 683 of 762




                                                                AR02711
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 684 of 762




                                                                AR02712
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 685 of 762




                                                                AR02713
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 686 of 762




                                                                AR02714
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 687 of 762




                                                                AR02715
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 688 of 762




                                                                AR02716
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 689 of 762




                                                                AR02717
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 690 of 762




                                                                AR02718
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 691 of 762




                                                                AR02719
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 692 of 762




                                                                AR02720
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 693 of 762




                                                                AR02721
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 694 of 762




                                                                AR02722
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 695 of 762




                                                                AR02723
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 696 of 762




                                                                AR02724
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 697 of 762




                                                                AR02725
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 698 of 762




                                                                AR02726
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 699 of 762




                                                                AR02727
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 700 of 762




                                                                AR02728
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 701 of 762




                                                                AR02729
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 702 of 762




                                                                AR02730
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 703 of 762




                                                                AR02731
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 704 of 762




                                                                AR02732
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 705 of 762




                                                                AR02733
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 706 of 762




                                                                AR02734
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 707 of 762




                                                                AR02735
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 708 of 762




                                                                AR02736
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 709 of 762




                                                                AR02737
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 710 of 762




                                                                AR02738
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 711 of 762




                                                                AR02739
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 712 of 762




                                                                AR02740
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 713 of 762




                                                                AR02741
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 714 of 762




                                                                AR02742
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 715 of 762




                                                                AR02743
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 716 of 762




                                                                AR02744
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 717 of 762




                                                                AR02745
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 718 of 762




                                                                AR02746
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 719 of 762




                                                                AR02747
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 720 of 762




                                                                AR02748
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 721 of 762




                                                                AR02749
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 722 of 762




                                                                AR02750
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 723 of 762




                                                                AR02751
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 724 of 762




                                                                AR02752
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 725 of 762




                                                                AR02753
Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 726 of 762




                                                                AR02754
        Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 727 of 762


                     United States Department of the Interior
                                   BUREAU OF LAND MANAGEMENT
                                         Winnemucca District Office
                                          Black Rock Field Office
                                     51 00 East Winnemucca Boulevard
                                        Winnemucca, Nevada 89445
                                 Phone: (775) 623-1500 Fax: (775) 623·1741
                                          Email: wfoweb@blm.gov
                                    www.blm.gov/nv/stlenffo/wfo.html


In Reply Refer To:
LLNVW03500-18-01
2930 (NVW030.00)

                                             March 29, 2019
Charlie Dolman
Event Operations Director
Black Rock City, LLC 660                                                     Burning Man 2018 Event
Alabama St.                                                                  Special Recreation Permit
San Francisco, CA. 94110-2008


                                                DECISION
Dear Mr. Dolman�

INTRODUCTION

On June 25, 2018, the Bureau of Land Management (BLM) and Black Rock City, LLC (BRC) entered
into a Cost Recovery Agreement (CRA) for the Burning Man 2 018 event. That CRA included an
estimate for the BLM's cost to process and administer the Special Recreation Pennit (SRP) for the
Burning Man 2018 event. The original CRA Phase l was in the amount of$707,866 and Phase 2 was in
the amoun� of$2,142,959.25 for a 1,rrand total of $2,850,825.25 for the 2018 event.

The BLM makes every attempt to develop a CRA cost estimate that foreshadows all direct and indirect
costs, as accurately as possible, projected expenses for planning, issuing and administering the Burning Man
SRP.

DECISION

The BLM's actual direct and indirect costs for the Burning Man 2018 event total $2,578,065.61. The attached
documents provide a detailed breakdown of all actual direct and indirect costs. To dale the BLM has received
all payments for the CR.A, for a total of $2,850,825.25.

Based on those actual costs and lhe estimate already paid by BRC. the BLM has identilied BRC 1s owed a
refund of $272,759.64.




                                                                                                   AR02755
         Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 728 of 762




RATIONALE

The Federal Land Policy and Management Act (FLPMA) section 304(b) provides that the Secretary of the
Interior is authorized to require a deposit of payments intended to reimburse the United States for costs
incurred in processing and administering applications for use of the public lands, 43 U.S.C. § l 734(b).

The BLM's SRP regulations state that the BLM may refund any cost recovery overpayments, 43 C.F.R. §
2932.33(a). Further, the BLM's Recreation Permit Administration Handbook (H-2930-1) directs the BLM
to refund to the applicant the remaining balance in a cost recovery account at the end of the project.

The 2018 CRA and the 2018 actuals totals justify the refund amount BRC will receive.

AUTHORITY

The statutory authorities underlying the regulations in this part are FLPMA, 43 U.S.C. 1701 ct seq., and
the Federal Land Recreation Enhancement Act (REA), 16 U.S.C. 6801 et seq.

a)        FLPMA contains the BLM's general land use management authority over the public lands, and
          establishes outdoor recreation as one of the principal uses of those lands (43 U.S.C. 1701 (a)(S)).
          Section 302(b) of FLPMA directs the Secretary of the Interior to regulate through permits or other
          instruments the use of the public lands, which fncl�des commercial recreation use. Section 303 of
          FLPMA authorizes the BLM to promulgate a1d enforce regulations, and establishes the penalties
          for violations of the regulations.
b)        REA authorizes the BLM to collect fees for recreational use in areas meeting certain criteria (16
          U.S.C. 6802(1) and (g) (2)), and to issue special recreation permits for group activities and
          recreation events ( 16 U.S.C. 6802(h).

43 C.F.R. § 2932.33(a), Overpayments. For multi-year commercial permits, if your actual fees due are
less than the estimated fees you paid in advance, BLM will credit overpayments to the following year or
season. for other permits, BLM will give you the option whether to receive refunds or credit overpayments
to future permits, less processing costs.

APPEAL PROVISIONS

A person who wishes to appeal to the Interior Board of Land Appeals must do so under 43 C.F.R. § 4.411
and must me in the office of the oflicer who made the decision (not the board), in writing to Mark E. Hall
PhD., Field Manager, Black Rock Field Office, 5100 East Winnemucca Boulevard, Winnemucca, Nevada
89445. A person served with the decision being appealed must transmit the notice of appeal in time to be
filed in the office where it is required to be filed within thirty (30) days after the date of service.

The notice of appeal must give the serial number or other identification of the case and may include a
statement of reasons for the appeal, a statement of standing if required by§ 4.412 (b), and any arguments
the appellant wishes to make. Attached Form 1842•1 provides addittonal information regarding filing an
appeal.

No extension of time will be granted for filing a notice of appeal. If a notice of appeal is filed after the
grace period provided in §4.401(a), the notice of appeal will not be considered and the case will be closed
20f8 BM C1t.....,Ou10..-cNou                                                                           Pagel




                                                                                               AR02756
         Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 729 of 762



by the officer from whose decision the appeal is taken. If the appeal is filed during the grace period
provided in §4:401(a) and the delay in filing is not waived, as provided in that section, the notice of appeal
will not be considered and the appeal will be dismissed by the Board.

The appellant shall serve a copy of the notice of appeal and any statements of reason, written arguments, or
briefs under §4.413 on each adverse party named in the decision from which the appeal is taken and on the
Office of the Solicitor, Pacific Southwest Regional Solicitor, U.S. Department of the Interior, 2800 Cottage
Way, Room E-1712, Sacramento, California 95825-1890.

Service must be accompanied by personally serving a copy to the party or by sending the document by registered
or certified mail, return receipt requested, to the address of record in the bureau, no later than 15 days after filing
the document.

In addition, within thirty (30) days of receipt of this decision you have the right to file a petition for a stay
together with your appeal in accordance with the regulations at 43 C.F.R. § 4.21. The petition must be served
upon the sameparties specified above.

Pursuant to 43 C.F .R. § 4.21 (b), a petition for stay, if filed, must show sufficient justification based on the
following standards:

          1)   The relative hann to the parties if the stay is granted or denied;
          2)   The likelihood of the appellant's success on the merits;
          3)   The likelihood of immediate an� irreparable harm if the stay is not granted; and,
          4)   Whether the public interest favprs granting the stay.

43 C.F.R. § 4.21 (b)(2) provides that the appellant requesting a stay bears the burden of proof 10 demonstrate that
a stay should begranted.

If you have any questions on this decision please contact Mark Pirtle, BLM Burning Man Planner at 775-861-
6674.


                                                             Sincerely.


                                                               MJlt�
                                                             Mark E. I lall, PhD.
                                                             Field Manager
                                                             Black Rock Field Office


Enclosures
Cost Recovery Closeout Summary
Attachment 1 - Project Labor Log
Attachment 2 - BLM Contracts
Attachment 3 • Travel Expenses
Attachment 4 V chicle Utilization Expenses
Attachment 5 - Miscellaneous Supplies and Equipment


20 18 BM Close Out Ds-ci,mt,                                                                                     Page,3




                                                                                                         AR02757
                                                       Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 730 of 762




                                                2018 BURNING MAN EVENT COST RECOVERY CLOSE OUT SUMMARY
                     ITEM                           Estimated Costs         Actual Costs (per   Balance Due                      Description/Comment         Detail Located On:
                                                    (per CRA EST.)            FBMS Reports)
LABOR                                                  $ 1,729,579.25          $ 1,566,880.69 $   (162,698.56)                                            Labor Report + IAAs
                                      BLM Labor        $1,669,579.25            $1,527,140.67 $    (142,438.58)                                           Labor Report
                             Forest Service Labor        $40,000.00                $37,345.14 $      (2,654.86)      Via IAA Contract                     Contracting Report
                                       HHS Labor         $20,000.00       $          2,394.88 $     (17,605.12)      Via IAA Contract                     Contracting Report
SUPPORT CONTRACTS                                       $ 431,000.00            $418,209.78       ($12,790.22)       Contracts                            Contracting Report
Federal Register Posting Fee                              $2,000.00                $1,963.00      ($37.00)           Direct Internal Billing              Contracting Report
Microwave/Internet              (High Desert)           $20,000.00                 $22,000.00      $2,000.00         Contract                             Contracting Report
Communications
       Satellite Tracking (Strohman Enterprises)         $55,000.00                $50,640.00       ($4,360.00)      Contract                             Contracting Report
        CAD Server Licensing (SHI International)          $4,000.00                      $0.00      ($4,000.00)      Contract                             Contracting Report
               Radio Base Station Digital Upgrade        $25,000.00                $13,118.78      ($11,881.22)      Contract                             Contracting Report
                   Network Services and Support         $110,000.00               $130,618.00      $20,618.00        Contract                             Contracting Report
                                Dispatch Services       $215,000.00               $199,870.00      ($15,130.00)      Contract                             Contracting Report
TRAVEL                                                  $ 95,000.00                $ 38,107.92 $       (56,892.08)                                        Travel Report
VEHICLE UTILIZATION                                     $ 50,000.00                $ 45,116.72 $        (4,883.28)                                        Vehicle Utilization Report
MISC SUPPLIES, EQUIPMENT & SERVICES                                                                                                                       Misc Purchase Report
PURCHASE                                                $ 35,000.00                            $        13,323.30
(CREDIT CARD/CONTRACT/DIRECT BILLING)                                               $48,323.30
                                  Bruno's Wiring            N/A                     $17,000.00
                     Water Septic Tank Service              N/A                      $9,065.00
           Miscellaneous Credit Card Purchases              N/A                     $22,258.30                       Purchased via Credit Card or Check   Credit Card Receipts
DIRECT COST TOTAL                                        $ 2,340,579.25        $ 2,116,638.41 $      (223,940.84)
INDIRECT COST TOTAL (RATE 21.8%)                           $ 510,246.00          $461,427.20 $        (48,818.80)
                  TOTAL                                  $2,850,825.25         $2,578,065.61 $       (272,759.64)




                                                                                                                                                                         AR02758
                                                                                        Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 731 of 762


                                                                                          UNITED STATES DEPARTMENT OF INTERIOR                                                                                                 Functional Area / WBS
                                                                                              BUREAU OF LAND MANAGEMENT                                                                                                           L51050000 / LVRCF1805950


                                                                                       2018 BURNING MAN EVENT COST RECOVERY PROJECT LABOR LOG (ATT # 1)




                                                               CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT


                                                       EVENT
                                                       POST-
                                               MAIN
                                                                            PAY                                                           PROJECT COMPONENT /                                                                  TOTAL
 DATE                                                                                LAST NAME          YEAR ROUND TITLE                                                              DESCRIPTION OF WORK                                     TOTAL AMT
                                                                           PERIOD                                                                TITLE                                                                         HOURS


                                                                                                                                                                          City Patrol function officer, works patrol in the
                                                                                                                                                                          city/closure area to enforce federal laws, CFR
8/23/18-                                                                   201819-
                                                X       X                              ABITU         CA Law Enforcement Ranger              City Patrol, Swing Shift      regulations, CO restrictions, permit stipulations    179.00          $10,427.01
09/5/18                                                                    201820


                                                                                                                                                                        City Patrol function officer, works patrol in the
8/22/18-                                                                   201819-                                                  City Patrol, K9 Handler        Day city/closure area to enforce federal laws, CFR
                                                X       X                            ALBRIGHT     CA Field Staff Ranger, K9 Handler                                                                                            127.00           $9,188.70
 9/7/18                                                                    201820                                                                  Shift                regulations, CO restrictions, permit stipulations.
                                                                                                                                                                        Additional duties of K9 Handler
                                                                                                                                                                        Integrated Investigations function officer, works
8/15/18-                                                                   201818-                                                      Investigations (Integrated
                         X         X            X                                     ALLEN               NV Special Agent                                              for Pershing County Sheriffs to assist in              142.00          $11,844.90
9/03/18                                                                    201820                                                      Investigations), Night Shift
                                                                                                                                                                        investigations of state violations
4/03/18-                                                                   201809-                                                                                      LE Planner of event operations; Supervisor of LE
            X            X         X            X       X      X                      ANDRES              NV Staff Ranger               LE Planner/LE Ops Chief                                                                772.00          $62,631.60
12/19/18                                                                   201826                                                                                       program during event operations
7/22/18-                                                                   201817-                                                                                      Provide deconfliction between grazing permittees
            X                                   X                                    ARBONIES           NV Range Technician                  Range Specialist                                                                   7.00             $400.11
 9/5/18                                                                    201820                                                                                       and SRP holders.
8/23/18-                                                                   201819-                                                                                      Safety function Specialist, served as BLM's event
                                                X       X                            BALDWIN           Winnemucca Geologist          Event Safety Officer, Day Shift                                                           178.50           $9,609.60
09/5/18                                                                    201820                                                                                       safety officer for JOC and BRC
                                                                                                                                                                        City Patrol function officer, works patrol in the
8/23/18-                                                                   201819-
                                                X                                    BENAVIDEZ       CA Law Enforcement Ranger           City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR         151.50           $8,733.77
09/5/18                                                                    201820
                                                                                                                                                                        regulations, CO restrictions, permit stipulations
8/23/18-                                                                   201819-                                                                                      Patrol Chief function officer, supervises all patrol
                                   X            X       X                              BOIK        OLES Region 3 State Chief Ranger    LE Patrol Chief, Day Shift                                                              217.00          $22,206.75
09/5/18                                                                    201820                                                                                       operations during their assigned shift
                                                                                                                                                                        City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X                                      BOXX              CA Patrol Ranger                 City Patrol, Day Shift        city/closure area to enforce federal laws, CFR         178.00           $9,744.41
09/5/18                                                                    201820
                                                                                                                                                                        regulations, CO restrictions, permit stipulations
                                                                                                                                                                        Logistics support function specialist, provides
8/20/18-                                                                   201819-
                                                X                                     BRIDGES             OR Park Ranger                   Logistics, Night Shift       logistical needs to JOC facility, Sub-station and to   248.00           $6,556.39
09/5/18                                                                    201820
                                                                                                                                                                        detailers
8/20/18-                                                                   201819-                                                                                      LE Planner of event operations; Supervisor of LE
                                   X            X       X                             BRISCOE           NV Zone 1 Supervisor                LE Branch Chief                                                                    219.00          $21,542.43
09/5/18                                                                    201820                                                                                       program during event operations
                                                                                                                                                                        City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X       X                             BROWN             ID Field Staff Ranger            City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR         146.50          $11,383.79
09/5/18                                                                    201821
                                                                                                                                                                        regulations, CO restrictions, permit stipulations
                                                                                                                                                                        City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X       X                            BUCHANAN            ID District Ranger              City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR         156.75          $14,283.79
09/5/18                                                                    201821
                                                                                                                                                                        regulations, CO restrictions, permit stipulations
                                                                                                                                                                        Patrol Investigative Support function officer,
8/20/18-                                                                   201819-                                                  Investigation (Patrol Investigative
                                                X                                    BULKLEY            UT Field Staff Ranger                                           works in patrol function in uniform to conduct any     157.00          $11,919.38
09/5/18                                                                    201821                                                          Support), Night Shift
                                                                                                                                                                        patrol cases that require follow-up investigation
                                                                                                                                                                        City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X                                    BURGESS            AZ Field Staff Ranger            City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR         149.50          $10,626.61
09/5/18                                                                    201821
                                                                                                                                                                        regulations, CO restrictions, permit stipulations
 7/9/18-                                                                   201816-                                                                                      Vending Compliance Monitoring function, worked
            X                      X            X       X                            CADIGAN         NV/BRFO Wildlife Biologist      Vending Compliance, Day Shift                                                             169.00           $8,932.52
10/1/18                                                                    201822                                                                                       with BRC vending teams on SRP compliance
8/07/18-                                                                   201818-                                                                                      Communications network support
                                                X                                    CARTER, D.            CA Radio Tech                       Comm Tech                                                                       310.00          $24,010.14
09/8/18                                                                    201820
                                                                                                                                                                          City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X                                     CASTRO             CA Field Staff Ranger               City Patrol, Night Shift     city/closure area to enforce federal laws, CFR       185.00          $13,660.60
09/5/18                                                                    201820
                                                                                                                                                                          regulations, CO restrictions, permit stipulations
                                                                                                                                                                          City Patrol function officer, works patrol in the
08/23/18-
                                                X                          201819    CHAIDEZ                  CA Ranger                      City Patrol, Day Shift       city/closure area to enforce federal laws, CFR        40.00           $2,978.06
08/28/18
                                                                                                                                                                          regulations, CO restrictions, permit stipulations




                                                                                                                                                                                                                                                AR02759
                                                                                        Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 732 of 762




                                                              CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT


                                                      EVENT
                                                      POST-
                                              MAIN
                                                                           PAY                                                          PROJECT COMPONENT /                                                                 TOTAL
DATE                                                                                 LAST NAME         YEAR ROUND TITLE                                                            DESCRIPTION OF WORK                               TOTAL AMT
                                                                          PERIOD                                                               TITLE                                                                        HOURS


                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                  X            X                                    CHODOROWSKI        CO Field Staff Ranger               City Patrol, Day Shift    city/closure area to enforce federal laws, CFR         190.00    $15,345.60
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                  X            X                                      CULVER           NV Field Staff Ranger           City Patrol, Night Shift      city/closure area to enforce federal laws, CFR         186.00    $13,986.76
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                  X            X                                    CUNNINGHAM         CO Field Staff Ranger           City Patrol, Night Shift      city/closure area to enforce federal laws, CFR         213.00    $17,449.05
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
8/20/18-                                                                                                                                                             IT Specialist, assisted in set-up of IT equipment
                                               X                          201819       DAHL               CO IT Specialist                 Communications                                                                    5.00      $233.13
09/5/18                                                                                                                                                              during Set Up and Pre Event
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                       DAVIS           AZ Field Staff Ranger            City Patrol, Day Shift       city/closure area to enforce federal laws, CFR         171.00    $13,230.78
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
                                                                                                                                                                     Logistics support function specialist, provides
8/20/18-                                                                  201819-
                                  X            X       X                                DUE         OLES Equipment Specialist                 Logistics              logistical needs to JOC facility, Sub-station and to   203.00    $10,176.85
09/5/18                                                                   201820
                                                                                                                                                                     detailers
                                                                                                                                                                     Integrated Investigations function officer, works
8/20/18-                                                                  201819-                                                     Investigations (Integrated
                                               X                                     DUHRESEN            AK Special Agent                                            for Pershing County Sheriffs to assist in              141.00    $14,985.88
09/5/18                                                                   201820                                                      Investigations), Day Shift
                                                                                                                                                                     investigations of state violations
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                       FELIX            NV District Ranger       City Patrol Supervisor, Swing Shift city/closure area to enforce federal laws, CFR         148.00    $8,264.85
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                      FINCHER               CA Ranger                   City Patrol, Day Shift       city/closure area to enforce federal laws, CFR         160.00    $9,365.55
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
8/15/18-                                                                  201819-                                                                                    LE Evidence function, serves as evidence officer
                        X         X            X                                      FISCHER          NV Field Staff Ranger       Evidence Technician, Day Shift                                                           201.00    $16,145.23
09/5/18                                                                   201820                                                                                     for all event cases with logged evidence
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                  X            X              X                       FONKEN                CA Ranger                   City Patrol, Day Shift       city/closure area to enforce federal laws, CFR         204.00    $12,837.17
09/5/18                                                                   201825
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
8/20/18-                                                                  201819-                                                                                    Vending Compliance Monitoring function, worked
                                               X       X                             FREIBERG                    ID                Vending Compliance, Day Shift                                                            139.00    $9,213.62
09/5/18                                                                   201820                                                                                     with BRC OSS team on vendor SRP compliance
                                                                                                                                                                     Supported Pre-event build-out and logistical
8/20/18-                                                                  201817-
                        X         X            X       X      X                       GAARD       WDO Outdoor Recreation Planner Logistics, Compliance, Close-out support, logistical and compliance support during         177.00    $6,740.87
09/5/18                                                                   201826
                                                                                                                                                                     the event, post-use inspection and SRP close-out.
8/20/18-                                                                  201819-                                                                                    Investigations function officer, served as
                                               X                                     GANDIAGA       OLES Senior Special Agent            Investigations Chief                                                               140.00    $13,128.58
09/5/18                                                                   201820                                                                                     supervisor of investigators in both investigative
                                                                                                                                                                     Logistics support function specialist, provides
6/11/18-                                                                  201814-
           X            X         X            X       X      X                       GARSIDE       Black Rock Station Manager                Logistics              logistical needs to JOC facility, Sub-station and to   115.50    $4,083.86
11/01/18                                                                  201822
                                                                                                                                                                     detailers
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                      GOCHIS               UT LE Ranger                City Patrol, Night Shift      city/closure area to enforce federal laws, CFR         141.00    $7,243.85
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                     GONZALEZ        Arizona Field Staff Ranger        City Patrol, Swing Shift      city/closure area to enforce federal laws, CFR         171.00    $10,769.50
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
                                                                                                                                                                     Environmental Compliance Monitoring function,
8/20/18-                                                                  201819-
                                               X                                      GRAHAM       WA Suport Services Technician     Environmental Compliance        worked with BRC environmental teams on                 208.50    $8,451.24
09/5/18                                                                   201820
                                                                                                                                                                     environmental SRP compliance
8/06/18-                                                                  201818-                                                  Event IT Equipment Specialist, IT Equipment Specialist function,
           X            X         X            X       X                              GRIMES              NV IT Specialist                                                                                                  322.00    $16,515.53
09/5/18                                                                   201820                                                              Day Shift              installs/maintains all IT equipment at JOC and
4/03/18-                                                                  201807-                                                                                    Event Management function, served as overall
           X            X         X            X       X      X                        HALL          NV/BRFO Field Manager                Authorized Officer                                                                392.00    $26,401.83
12/19/18                                                                  201826                                                                                     manager of event operations
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                  X            X       X                              HARPER           ID Field Staff Ranger           City Patrol, Night Shift      city/closure area to enforce federal laws, CFR         144.50    $8,043.14
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations
                                                                                                                                                                     City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                     HARRISON          CA Field Staff Ranger           City Patrol, Night Shift      city/closure area to enforce federal laws, CFR         111.00    $9,745.41
09/5/18                                                                   201820
                                                                                                                                                                     regulations, CO restrictions, permit stipulations




                                                                                                                                                                                                                                      AR02760
                                                                                         Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 733 of 762




                                                               CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT


                                                       EVENT
                                                       POST-
                                               MAIN
                                                                            PAY                                                          PROJECT COMPONENT /                                                                     TOTAL
 DATE                                                                                 LAST NAME         YEAR ROUND TITLE                                                               DESCRIPTION OF WORK                                TOTAL AMT
                                                                           PERIOD                                                               TITLE                                                                            HOURS


                                                                                                                                                                           Integrated Investigations function officer, works
8/20/18-                                                                   201819-                                                         Investigations (Integrated
                                                X                                      HAUCK               AZ Special Agent                                                for Pershing County Sheriffs to assist in             137.00    $11,995.16
09/5/18                                                                    201820                                                          Investigations), Day Shift
                                                                                                                                                                           investigations of state violations
8/20/18-                                                                   201819-                                                                                         Provided public affairs support and coordination
            X                      X            X       X      X                       HENDRIX       Battle Mountain Public Affiars          Event Public Affairs                                                                216.00    $13,494.27
09/5/18                                                                    201820                                                                                          for the event.
8/20/18-                                                                   201819-                                                                                         Medical unit staff, provide care to employees.
                                                X                                       HONE               UT Special Agent             Medical Unit Leader, Day Shift                                                           138.00    $13,191.32
09/5/18                                                                    201820
                                                                                                                                                                           Integrated Investigations function officer, works
8/20/18-                                                                   201819-                                                         Investigations (Integrated
                                                X                                    HUEGERICH        OLES Senior Special Agent                                            for Pershing County Sheriffs to assist in             133.00    $13,610.16
09/5/18                                                                    201820                                                         Investigations), Swing Shift
                                                                                                                                                                           investigations of state violations
                                                                                                                                                                           City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-                                                         City Patrol, K9 Handler         city/closure area to enforce federal laws, CFR
                                                X       X                              HUSTON      SD Field Staff Ranger, K9 Handler                                                                                             237.75    $18,777.19
09/5/18                                                                    201820                                                                Swing Shift               regulations, CO restrictions, permit stipulations.
                                                                                                                                                                           Additional duties of K9 Handler
8/5/18 -                                                                   201818-                                                                                         Communications network support
                         X         X            X       X                              IAGULLI             NV IT Specialist                       Comm Tech                                                                      328.00    $22,452.63
 9/8/18                                                                    201820
                                                                                                                                                                           Event Management function, served as planning
8/20/18-                                                                   201811-                                                                                         lead during planning operations, served as
            X                      X            X       X      X                        JONES         UT Assistant Field Manager                    CivOps                 operational chief of civilian operations during       264.25    $13,918.07
09/5/18                                                                    201823
                                                                                                                                                                           event, served as close-out lead during close-out
                                                                                                                                                                           operations (AAR, CRA)
                                                                                                                                                                           Responded to event for additional compliance
8/26/18-                                                                   201820-
                                                X       X      X                       KEACH              WDO Archaeologist                       Compliance               during population overage. Assisted in SRP Close-     22.25     $1,013.55
12/19/18                                                                   201826
                                                                                                                                                                           out.
                                                                                                                                                                           City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-                                                                                         city/closure area to enforce federal laws, CFR
                                                X                                     KEREKES            AZ Field Staff Ranger              City Patrol, Day Shift                                                               159.00    $9,311.97
09/5/18                                                                    201820                                                                                          regulations, CO restrictions, permit stipulations.

                                                                                                                                                                           IT Security function specialist, ensures the
4/11/18-                                                                   201808-
            X            X         X            X       X                               KING                AZ IT Specialist                   Event IT Security           security of event technology and data, including      428.50    $26,606.80
9/09/18                                                                    201820
                                                                                                                                                                           CAD servers, DPS Justice Link, IMARS etc
                                                                                                                                                                           Integrated Investigations function officer, works
8/20/18-                                                                   201819-                                                         Investigations (Integrated
                                                X       X                              KNISLEY             ID Special Agent                                                for Pershing County Sheriffs to assist in             130.00    $11,461.59
09/5/18                                                                    201820                                                         Investigations), Swing Shift
                                                                                                                                                                           investigations of state violations
                                                                                                                                                                           Environmental Compliance Monitoring function,
                                                                           201810-
            X                                   X                                       LACA       WDO Natural Resource Specialist        Environmental Compliance         worked with BRC environmental teams on                95.50     $4,997.43
                                                                           201820
                                                                                                                                                                           environmental SRP compliance
                                                                                                                                                                           Dispatch function Specialist, served as dispatch
6/4/18-                                                                    201812-     LANNEN-
            X            X         X            X       X                                             AZ Comm Center Manager               Dispatch Center Manager         center manager and first line supervisor of           298.00    $17,083.76
9/08/18                                                                    201820    LITTLEFIELD
                                                                                                                                                                           contract dispatchers
8/20/18-                                                                   201819-                                                                                         Shift Supervisor function officer, field supervisor
                                                X       X                             R. LLOYD            UT District Ranger              Patrol Supervisor, Day Shift                                                           194.75    $13,730.49
09/5/18                                                                    201820                                                                                          of one half of Shift city patrol officers
                                                                                                                                                                           Patrol Investigative Support function officer,
8/20/18-                                                                   201819-                                                     Investigation (Patrol Investigative
                                                X       X                             K. LLOYD            UT District Ranger                                               works in patrol function in uniform to conduct any    185.50    $14,134.10
09/5/18                                                                    201820                                                            Support), Swing Shift
                                                                                                                                                                           patrol cases that require follow-up investigation
                                                X                          201809       LOAN          NV Unit Aviation Manager                 Aviation Contact            Served as point of contact for aircraft                6.00      $358.81
                                                                                                                                                                           Contribute to geographic description for new
                                                X                          201811      LONTOC                NV Cadestral                        Closure Order                                                                    1.00      $39.46
                                                                                                                                                                           phased closure order.
                                                                                                                                                                           City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X       X                            MARSOOBIAN          AZ Field Staff Ranger               City Patrol, Day Shift        city/closure area to enforce federal laws, CFR        188.50    $14,271.80
09/5/18                                                                    201820
                                                                                                                                                                           regulations, CO restrictions, permit stipulations.
                                                                                                                                                                           City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X                                     MARTIN, A.        WY Field Staff Ranger                City Patrol, Day Shift        city/closure area to enforce federal laws, CFR        159.00    $11,100.10
09/5/18                                                                    201820
                                                                                                                                                                           regulations, CO restrictions, permit stipulations.
08/30/18-                                                                  201821-                                                                                         Provide oversight of event management.
                                                X       X      X                      MARTIN, J.    BRFO Assistant Field Manager        BRFO Assistant Field Manager                                                             45.00     $2,549.40
11/30/18                                                                   201824
                                                                                                                                                                           City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X                                    MATOS-PAGAN            CA LE Ranger                    City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR        146.50    $8,465.43
09/5/18                                                                    201820
                                                                                                                                                                           regulations, CO restrictions, permit stipulations.
8/13/18-                                                                   201818-                                                                                         Logistics function Specialist, served as lead of
            X            X         X            X       X                             MATTHEWS             NV GIS Specialist            Logistic Supervisor, Day Shift                                                           313.00    $18,630.88
10/01/18                                                                   201824                                                                                          logistic team


                                                                                                                                                                                                                                           AR02761
                                                                                        Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 734 of 762




                                                              CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT


                                                      EVENT
                                                      POST-
                                              MAIN
                                                                           PAY                                                           PROJECT COMPONENT /                                                                   TOTAL
DATE                                                                                 LAST NAME         YEAR ROUND TITLE                                                              DESCRIPTION OF WORK                                  TOTAL AMT
                                                                          PERIOD                                                                TITLE                                                                          HOURS


                                                                          201813-                                                                                         Provide oversight of event management.
           X                                   X              X                     MCCULLOUGH     Winnemucca District Manager          Winnemucca District Manager                                                             34.00      $2,674.20
                                                                          201825
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                  X            X                                     MCDANIEL             AZ K-9 Handler                   City Patrol, Swing Shift    city/closure area to enforce federal laws, CFR          188.50      $12,309.43
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations.
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                    MCDERMOTT         NV Field Staff Ranger             City Patrol, Night Shift       city/closure area to enforce federal laws, CFR          146.00      $10,409.49
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations.
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                    MCDONALD          CA Field Staff Ranger             City Patrol, Night Shift       city/closure area to enforce federal laws, CFR          173.00      $12,880.56
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations.
8/20/18-                                                                  201819-                                                                                      Patrol Commander function officer, supervises
                                               X                                     MCGRATH          ID State Chief Ranger         Patrol Commander, Night Shift                                                              193.00      $21,383.21
09/5/18                                                                   201820                                                                                       patrol officers assigned to his shift
                                                                                                                                                                       Event Management function, served as planning
                                                                          201809-                                                    Acting Project Manager/SRP        lead during planning operations, served as SRP
                                               X                                     MCKINNEY            NV/BRFO ORP                                                                                                           1,036.50    $55,449.24
                                                                          201826                                                                 Monitor               monitor during event, served as close-out lead
                                                                                                                                                                       during close-out operations
                                                                          201818-                                                                                      Vending Compliance Monitoring function, worked
           X                      X            X       X      X                      MCKINNON         WDO Realty Specialist         Vending Compliance, Day Shift                                                              188.50      $10,683.53
                                                                          201824                                                                                       with BRC vending teams on SRP compliance
                                                                                                   WDO Land Health Inspection                                          Responded to event for additional compliance
                                                              X           201822     MCMILLAN                                                  Compliance                                                                       12.00       $474.11
                                                                                                            Specialist                                                 during population overage.
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                  X            X                                      MEUTH           WA Field Staff Ranger             City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR          198.00      $14,220.48
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations.
8/20/18-                                                                  201819-                                                                                      Shift Supervisor function officer, field supervisor
                                  X            X                                      MILLER     OLES Region 5, State Chief Ranger     Shift Supervisor, Day Shift                                                             172.50      $18,216.63
09/5/18                                                                   201820                                                                                       of one half of Shift city patrol officers
                                                                                                                                                                       Patrol Investigative Support function officer,
8/20/18-                                                                  201819-                                                  Investigation (Patrol Investigative
                                               X                                    MITSUYASU         OR Field Staff Ranger                                            works in patrol function in uniform to conduct any      187.00      $18,580.89
09/5/18                                                                   201820                                                           Support), Day Shift
                                                                                                                                                                       patrol cases that require follow-up investigation
8/20/18-                                                                  201819-                                                                                      Patrol Commander function officer, supervises
                                  X            X                                      MOORE      OLES Region 3 State Chief Ranger      LE Day Shift Commander                                                                  196.00      $19,700.18
09/5/18                                                                   201820                                                                                       patrol officers assigned to his shift
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                       NEEL              NV LE Ranger                   City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR          153.75      $9,855.07
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations.
8/06/18-                                                                  201818-                                                                                      IT Specialist function Specialist, assisted in set-up
                        X         X                                                   NICHOLS        NV TeleComm Specilaist             IT Specialist, Day Shift                                                                92.00      $6,995.59
 9/5/18                                                                   201820                                                                                       of IT equipment during Set Up and Pre Event
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                       PAIVA          NV Field Staff Ranger              City Patrol, Day Shift        city/closure area to enforce federal laws, CFR           63.00      $5,183.73
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations
8/20/18-                                                                  201819-                                                                                      LE Evidence function, serves as evidence officer
                                               X                                      PHILIPP       UT Investigative Assistant     Evidence Technician, Swing Shift                                                            157.00      $8,100.40
09/5/18                                                                   201820                                                                                       for all event cases with logged evidence
                                                                                                                                                                       Event Management function, served as planning
                                                                          201807-                NV/WDO Re-Employed Annuitant -                                        lead during planning operations, served as
           X            X         X            X       X      X                       PIRTLE                                       Planning Lead,IC, Close-out Lead operational chief of civilian operations during            864.00      $33,903.42
                                                                          201826                       Burning Man Project
                                                                                                                                                                       event, served as close-out lead during close-out
                                                                                                                                                                       operations (AAR, CRA)
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                      PRESLEY         OR Field Staff Ranger             City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR          140.25      $9,633.26
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations.
                                                                          201809-                                                                                      Redefine geotechnical area description for new
           X                                                                           PRICE              NV Cadestral                        Closure Order                                                                     65.00      $4,950.44
                                                                          201811                                                                                       phased CO.
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                      PURDY                CA Ranger                    City Patrol, Night Shift       city/closure area to enforce federal laws, CFR          158.00      $9,793.45
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations.
                                                                                                                                                                       City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                     REGNELL               CA Ranger                    City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR          176.50      $13,004.40
09/5/18                                                                   201820
                                                                                                                                                                       regulations, CO restrictions, permit stipulations.
           X                                                              201811       RICCI         NV NEPA Coordinator                   NEPA Coordinator            DNA review.                                               1.00       $90.82
                                                                          201818-                                                                                      Communications network support
                                  X            X                                       RICH           UT Telecoms Specialist                   Comm Tech                                                                       182.00      $11,128.86
                                                                          201819




                                                                                                                                                                                                                                           AR02762
                                                                                        Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 735 of 762




                                                              CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT


                                                      EVENT
                                                      POST-
                                              MAIN
                                                                           PAY                                                         PROJECT COMPONENT /                                                                      TOTAL
DATE                                                                                 LAST NAME        YEAR ROUND TITLE                                                               DESCRIPTION OF WORK                                 TOTAL AMT
                                                                          PERIOD                                                              TITLE                                                                             HOURS


                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-                                                        City Patrol, K9 Handler         city/closure area to enforce federal laws, CFR
                                  X            X                                     ROBINSON         MT Ranger, K9 Handler                                                                                                     191.00    $14,501.16
09/5/18                                                                   201820                                                                Day Shift                regulations, CO restrictions, permit stipulations.
                                                                                                                                                                         Additional duties of K9 Handler
                                                                                                                                                                         Patrol Investigative Support function officer,
8/20/18-                                                                  201819-                                                    Investigation (Patrol Investigative
                                               X                                      ROMERO                AZ Ranger                                                    works in patrol function in uniform to conduct any     160.75    $10,302.63
09/5/18                                                                   201820                                                            Support), Night Shift
                                                                                                                                                                         patrol cases that require follow-up investigation
8/20/18-                                                                  201819-                                                                                        Patrol Commander function officer, supervises
                                  X            X                                       ROOP           OR State Chief Ranger           Patrol Commander, Swing Shift                                                             191.50    $21,970.65
09/5/18                                                                   201820                                                                                         patrol officers assigned to his shift
                                                                                                                                                                         Compliance function Specialist, assist
                                                                          201810-
                        X         X            X       X      X                       ROREX               NV BRFO GIS                     Event GIS/Compliance           environment, vending monitoring teams with GIS         469.00    $27,303.12
                                                                          201826
                                                                                                                                                                         needs; assisted LE and CivOps with GPS
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X       X                              RUSSELL          UT Field Staff Ranger              City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR         194.50    $14,132.33
09/5/18                                                                   201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                     SAKAHARA         MT State Chief Ranger               City Patrol, Swing Shift       city/closure area to enforce federal laws, CFR         152.00    $15,959.64
09/5/18                                                                   201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                    SARCINELLA         CA Field Staff Ranger               City Patrol, Day Shift        city/closure area to enforce federal laws, CFR         138.50    $7,885.07
09/5/18                                                                   201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                     SAWTELL                CA Ranger                     City Patrol, Night Shift       city/closure area to enforce federal laws, CFR         153.75    $8,937.30
09/5/18                                                                   201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
8/20/18-                                                                  201819-                                                                                        Communications function specialist, works on
                        X         X            X       X                             SCHWIRIAN            NV IT Specialist                Comm Tech, Day Shift                                                                  274.00    $15,631.42
09/5/18                                                                   201820                                                                                         radio/dispatch communications network
8/20/18-                                                                  201819-                                                                                        Patrol Chief function officer, supervises all patrol
                                               X                                     SHARKEY              NV BRFO ORP                       LE Night Ops Chief                                                                  150.00    $16,228.32
09/5/18                                                                   201820                                                                                         operations during their assigned shift
                                                              X           201826     SHEDDEN          WDO Range Technician                ORP Close-out Support.         SRP Close-out.                                         18.00      $492.09
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                       SMITH                AZ Ranger                      City Patrol, Day Shift        city/closure area to enforce federal laws, CFR         160.00    $10,793.94
09/5/18                                                                   201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                          201818-                                                                                        Shift Supervisor function officer, field supervisor
                        X         X            X       X                              SPENCER      CCDO - Equipment Specialist               Logistics, Day Shift                                                               321.00    $12,168.25
                                                                          201820                                                                                         of one half of Shift city patrol officers
8/20/18-                                                                  201819-                                                                                        Shift Supervisor function officer, field supervisor
                                               X                                      STOLTS          NV Supervisory Ranger            Shift Supervisor, Swing Shift                                                            205.50    $11,596.52
09/5/18                                                                   201820                                                                                         of one half of Shift city patrol officers
                                                                                                                                                                         Dispatch function Specialist, served as dispatch
                                                                          201817-
                        X         X                                                  SUMINSKI       AZ Comm Center Manager               Dispatch Center Manager         center manager and first line supervisor of            59.50     $3,293.56
                                                                          201818
                                                                                                                                                                         contract dispatchers
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                      SUTTON                CA Ranger                      City Patrol, Day Shift        city/closure area to enforce federal laws, CFR         151.75    $8,014.00
09/5/18                                                                   201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                                                                                                                         Logistics support function specialist, served as
8/20/18-                                                                  201819-
                                               X                                      SWISHER      BRFO Wild Horse and Burro                  Logistics Runner           purchase/delivery of logistics needs. Part-time, not   73.00     $4,168.66
09/5/18                                                                   201820
                                                                                                                                                                         on playa
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                  201819-
                                               X                                    SZYMPRUCH           AZ District Ranger                 City Patrol, Day Shift        city/closure area to enforce federal laws, CFR         156.25    $10,722.10
09/5/18                                                                   201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                          201819-                                                                                        Administrative Support Services on playa.
                                               X                                      TAYLOR      Administrative Support Assistant        Administrative Support                                                                129.50    $5,285.13
                                                                          201821
8/18/18-                                                                  201818-                                                                                        Medical function officer, served as lead of BLM's
           X                      X            X                                    TEMPLETON          OLES Region 5 ASAC             Medical Unit Leader, Day Shift                                                            208.00    $20,816.68
09/5/18                                                                   201820                                                                                         medical unit
8/20/18-                                                                  201819-                                                                                        Shift Supervisor function officer, field supervisor
                                               X                                       TITUS          CA Supervisory Ranger            Shift Supervisor, Night Shift                                                            205.50    $17,333.56
09/5/18                                                                   201820                                                                                         of one half of Shift city patrol officers
                                                              X           201822       TRIPP          WDO Range Technician                      Compliance               Assisted in post-use inspection and SRP close-out.     12.50      $273.48
8/20/18-                                                                  201819-                                                                                        OPR function officer, event on-site Internal
                                               X                                    VANAIRSDALE         OPR Special Agent                       OPR Agent                                                                       143.00    $15,176.28
09/5/18                                                                   201820                                                                                         Affairs component and Use of Force reports
8/20/18-                                                                  201819-                                                                                        IMARS Support function officer, coordinates
                                  X            X       X                              WEAVER            ID LE IT Specialist                       IMARS                                                                         149.75    $10,914.40
09/5/18                                                                   201820                                                                                         event IMARS program
                                                                                                                                                                         Compliance function Specialist, assist
                                                                          201816-
           X            X         X            X                                      WELTY           CCDO - GIS Specialist                         GIS                  environment, vending monitoring teams with GIS         256.00    $11,915.16
                                                                          201820
                                                                                                                                                                         needs; assisted LE and CivOps with GPS

                                                                                                                                                                                                                                          AR02763
                                                                                         Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 736 of 762




                                                               CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT


                                                       EVENT
                                                       POST-
                                               MAIN
                                                                            PAY                                                           PROJECT COMPONENT /                                                                 TOTAL
 DATE                                                                                LAST NAME           YEAR ROUND TITLE                                                            DESCRIPTION OF WORK                                  TOTAL AMT
                                                                           PERIOD                                                                TITLE                                                                        HOURS


                                                                           201810-                                                                                       Responded to event for additional compliance
            X                                   X                                    WHETSTONE         Winnemucca Archaeologist                   Compliance                                                                   15.50        $780.84
                                                                           201820                                                                                        during population overage.
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                                X                                    WHITWORTH         ID Field Staff Ranger, K9          City Patrol. Night Shift       city/closure area to enforce federal laws, CFR        164.00      $11,988.97
09/5/18                                                                    201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                                                                                                                         Patrol Investigative Support function officer,
8/20/18-                                                                   201819-                                                   Investigation (Patrol Investigative
                                                X                                    WILCOX, J.         OR Supervisory Ranger                                            works in patrol function in uniform to conduct any    175.25      $15,861.94
09/5/18                                                                    201820                                                           Support), Day Shift
                                                                                                                                                                         patrol cases that require follow-up investigation
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/20/18-                                                                   201819-
                                   X            X                                    WILCOX, J.R.        NV Field Staff Ranger            City Patrol, Night Shift       city/closure area to enforce federal laws, CFR        186.75      $12,115.14
09/5/18                                                                    201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                                                                                                                         Integrated Investigations function officer, works
8/20/18-                                                                   201819-                                                       Investigations (Integrated
            X                                                                          WILSON              NV Special Agent                                              for Pershing County Sheriffs to assist in             126.00      $11,172.88
09/5/18                                                                    201820                                                       Investigations), Night Shift
                                                                                                                                                                         investigations of state violations
7/23/18-                                                                   201817-                                                                                       Communications function, supervisor of
                         X         X            X       X                            WISEMORE           Ely Telecommunications                  Comm Lead                                                                      381.00      $20,701.08
09/09/18                                                                   201820                                                                                        radio/dispatch communications network program
                                                                                                                                                                         Communication Function, Chief of program which
                                                                           201808-
            X            X         X            X       X                             J. YOUNG      OLES Region 5 State Chief Ranger      Comm Chief, Day Shift.         includes radio network, dispatch, IT Equipment        542.00      $52,679.88
                                                                           201821
                                                                                                                                                                         and IT Security.
                                                                                                                                                                         City Patrol function officer, works patrol in the
08/05/18-                                                                  201818-
                                   X            X       X                            ZOHOVETZ             NV Resident Ranger              City Patrol. Swing Shift       city/closure area to enforce federal laws, CFR        175.50      $12,169.89
09/06/18                                                                   201820
                                                                                                                                                                         regulations, CO restrictions, permit stipulations
                                                                                                                                                                                                            LABOR TOTAL:      22,310.50   1,527,140.67




                                                                                                                                                                                                                                           AR02764
                                                             Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 737 of 762




                            2018 BURNING MAN - BLM CONTRACTS/AGREEMENTS (ATT#2)
NO. CONTRACTOR             PURPOSE                 AMOUNT      AMOUNT        SOLE   ONE- CONTRACT
                                                   OBLIGATED   INVOICED     SOURCE TIME vs. DOCUMENT
                                                                                   ANNUAL (see Attached)
                                    SUPPORT LABOR
                                     AGREEMENTS

1   IAA USDA (Forest       LE Patrols                       $40,000.00      $37,345.14    Yes    Annual L18PG00106
    Service) Labor

2   IAA HHS Labor          Medical Support                  $20,000.00        $2,394.88   Yes    Annual L18PG00086



                                   SUPPORT
                             SERVICES/EQUIPMENT
                             PLANNED CONTRACTS
3   High Desert Internet   Network services                $130,618.00     $130,618.00    No     Annual L3918P0122
    Services

4   High Desert Internet   Microwave Internet               $22,000.00      $22,000.00    No     Annual L3918P0119
    Services               Bandwith

4   Strohman Enterprises   Satellite tracking updates &     $50,640.00      $50,640.00    Yes    Annual L3918P0161
                           service

    Bruno's Country Club   Wiring                           $17,000.00      $17,000.00                     L3918P0163
5                                                                                               One-Time

6   Waters Septic Tank     Septic                           $12,740.00        $9,065.00                    L3918P0135
    Service                                                                               Yes   One-Time

7   Law Enforcement        Dispatch                        $199,870.00     $199,870.00                     L3918P0120
    Temporary Placement                                                                   No     Annual

8   Federal Registor       Posting Fee of Closure Order       $2,000.00       $1,963.00                        N/A
                           in Federal Registor                                            Yes    Annual

                                   SUPPORT
                           SERVICES/EQUIPMENT MISC
                                  CONTRACT
9   Relm Communications    Base Station Upgrade           $ 13,118.78       $13,118.78                     L3918F0018
                                                                                          Yes   One-Time

                           Total Labor (Agreements):                      $ 39,740.02
                           Total (Planned Contracts):                      $431,156.00
                           Total (Misc Contract):                           $13,118.78
                           All Total:                                     $484,014.80




                                                                                                                                   AR02765
                      Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 738 of 762


                             2018 BURNING MAN - TRAVEL PER PERSON (ATT #3)
Travel Expenses include (Not all personnel have each item): Airfare, Lodging, Per Diem and Travel Incidentals, and Rental Car

   LAST NAME                  AMOUNT                                           TRIP PURPOSE

ALBRIGHT                       $161.00          Travel for related assigned duties at Burning Man event.
ALLEN                          $367.75          Travel for related assigned duties at Burning Man event.
ANDRES                         $154.75          Travel for related assigned duties at Burning Man event.
BALDWIN                        $309.74          Travel for related assigned duties at Burning Man event.
BOIK                           $185.75          Travel for related assigned duties at Burning Man event.
BOXX                           $230.00          Travel for related assigned duties at Burning Man event.
BRIDGES                        $427.00          Travel for related assigned duties at Burning Man event.
BRISCOE                        $171.00          Travel for related assigned duties at Burning Man event.
BROWN                          $245.25          Travel for related assigned duties at Burning Man event.
BUCHANAN                       $175.50          Travel for related assigned duties at Burning Man event.
BULKLEY                        $388.03          Travel for related assigned duties at Burning Man event.
BURGESS                        $450.62          Travel for related assigned duties at Burning Man event.
CADIGAN                        $285.75          Travel for related assigned duties at Burning Man event.
CARTER, D.                     $776.89          Travel for related assigned duties at Burning Man event.
CASTRO                         $202.25          Travel for related assigned duties at Burning Man event.
CASTRO-ESCOBAR                  $69.75          Travel for related assigned duties at Burning Man event.
CHAIDEZ                        $194.66          Travel for related assigned duties at Burning Man event.
CHODOROWSKI                    $782.38          Travel for related assigned duties at Burning Man event.
CULVER                         $190.75          Travel for related assigned duties at Burning Man event.
CUNNINGHAM                     $557.50          Travel for related assigned duties at Burning Man event.
DAVIS                          $634.12          Travel for related assigned duties at Burning Man event.
DUE                            $308.75          Travel for related assigned duties at Burning Man event.
DUHRSEN                       $2,039.35         Travel for related assigned duties at Burning Man event.
FELIX                          $146.00          Travel for related assigned duties at Burning Man event.
FINCHER                        $543.75          Travel for related assigned duties at Burning Man event.
FISCHER                         $94.75          Travel for related assigned duties at Burning Man event.
FONKEN                         $419.30          Travel for related assigned duties at Burning Man event.
FREIBERG                        $69.75          Travel for related assigned duties at Burning Man event.
GAARD                          $424.25          Travel for related assigned duties at Burning Man event.
GANDIAGA                       $210.75          Travel for related assigned duties at Burning Man event.
GRAHAM                        $1,031.58         Travel for related assigned duties at Burning Man event.
GOCHIS                         $160.75          Travel for related assigned duties at Burning Man event.
GONZALEZ                       $402.00          Travel for related assigned duties at Burning Man event.
GRIMES                         $543.75          Travel for related assigned duties at Burning Man event.
HARPER                         $209.75          Travel for related assigned duties at Burning Man event.
HARRISON                       $146.00          Travel for related assigned duties at Burning Man event.
HAUCK                          $160.75          Travel for related assigned duties at Burning Man event.
HONE                            $19.75          Travel for related assigned duties at Burning Man event.
HUEGERICH                      $146.00          Travel for related assigned duties at Burning Man event.
HUSTON                        $1,183.54         Travel for related assigned duties at Burning Man event.
IAGULLI                        $531.75          Travel for related assigned duties at Burning Man event.
JONES                          $548.02          Travel for related assigned duties at Burning Man event.
KEREKES                        $564.30          Travel for related assigned duties at Burning Man event.
KING                           $801.00          Travel for related assigned duties at Burning Man event.
KNISLEY                        $145.75          Travel for related assigned duties at Burning Man event.
LACA                            $82.75          Travel for related assigned duties at Burning Man event.
LLOYD, K.                      $384.36          Travel for related assigned duties at Burning Man event.
LLOYD, R.                      $338.00          Travel for related assigned duties at Burning Man event.


                                                                                                                   AR02766
               Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 739 of 762


MARSOOBIAN           $606.80    Travel for related assigned duties at Burning Man event.
MARTIN               $255.50    Travel for related assigned duties at Burning Man event.
MATOS-PAGAN          $175.75    Travel for related assigned duties at Burning Man event.
MATTHEWS             $404.00    Travel for related assigned duties at Burning Man event.
MCDANIEL             $355.37    Travel for related assigned duties at Burning Man event.
MCDERMOTT            $160.75    Travel for related assigned duties at Burning Man event.
MCDONALD             $475.59    Travel for related assigned duties at Burning Man event.
MCGRATH              $176.00    Travel for related assigned duties at Burning Man event.
MCKINNEY             $294.50    Travel for related assigned duties at Burning Man event.
MCKINNON             $112.75    Travel for related assigned duties at Burning Man event.
MEUTH                $422.66    Travel for related assigned duties at Burning Man event.
MILLER               $539.93    Travel for related assigned duties at Burning Man event.
MITSUYASU            $203.75    Travel for related assigned duties at Burning Man event.
MOORE                $175.75    Travel for related assigned duties at Burning Man event.
NEEL                 $175.75    Travel for related assigned duties at Burning Man event.
NICHOLS              $466.46    Travel for related assigned duties at Burning Man event.
PAIVA                $219.31    Travel for related assigned duties at Burning Man event.
PHILIPP              $165.75    Travel for related assigned duties at Burning Man event.
PIRTLE               $947.76    Travel for related assigned duties at Burning Man event.
PRESLEY              $175.75    Travel for related assigned duties at Burning Man event.
PURDY                $400.75    Travel for related assigned duties at Burning Man event.
REGNELL              $483.95    Travel for related assigned duties at Burning Man event.
RICH                 $719.23    Travel for related assigned duties at Burning Man event.
ROBINSON             $473.16    Travel for related assigned duties at Burning Man event.
ROMERO               $302.75    Travel for related assigned duties at Burning Man event.
ROOP                 $175.75    Travel for related assigned duties at Burning Man event.
ROREX                $127.75    Travel for related assigned duties at Burning Man event.
RUSSELL              $138.84    Travel for related assigned duties at Burning Man event.
SAKAHARA             $461.25    Travel for related assigned duties at Burning Man event.
SARCINELLA           $176.75    Travel for related assigned duties at Burning Man event.
SAWTELL              $288.75    Travel for related assigned duties at Burning Man event.
SCHWIRIAN            $977.24    Travel for related assigned duties at Burning Man event.
SHARKEY              $731.19    Travel for related assigned duties at Burning Man event.
SMITH                $497.53    Travel for related assigned duties at Burning Man event.
SPENCER              $407.75    Travel for related assigned duties at Burning Man event.
STOLTS               $190.75    Travel for related assigned duties at Burning Man event.
SUTTON               $151.00    Travel for related assigned duties at Burning Man event.
SZYMPRUCH            $484.37    Travel for related assigned duties at Burning Man event.
TAYLOR                $44.75    Travel for related assigned duties at Burning Man event.
TEMPLETON            $347.49    Travel for related assigned duties at Burning Man event.
TITUS                $591.20    Travel for related assigned duties at Burning Man event.
VAN AIRSDALE         $363.25    Travel for related assigned duties at Burning Man event.
WEAVER               $160.75    Travel for related assigned duties at Burning Man event.
WELTY                $170.75    Travel for related assigned duties at Burning Man event.
WHITWORTH            $375.91    Travel for related assigned duties at Burning Man event.
WILCOX               $175.75    Travel for related assigned duties at Burning Man event.
WILSON               $204.75    Travel for related assigned duties at Burning Man event.
WISEMORE            $1,641.80   Travel for related assigned duties at Burning Man event.
YOUNG               $1,505.49   Travel for related assigned duties at Burning Man event.
ZOHOVETZ             $195.75    Travel for related assigned duties at Burning Man event.
WINNEMUCA             $14.75    Travel for related assigned duties at Burning Man event.
 TOTAL             $38,107.92




                                                                                           AR02767
         Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 740 of 762




     2018 BURNING MAN - VEHICLE UTILIZATION (ATT#4)
 Plate      Utilization Amount             Plate     Utilization Amount
Number                                    Number


   933           $524.17                    768          $1,290.64
   304           $420.66                    779          $1,197.27
   272           $142.68                    862          $1,373.13
   173           $605.15                    867           $665.15
   280           $236.40                    919           $851.14
   436           $476.47                    024           $574.20
   993          $1,425.60                   043           $551.25
   098           $920.00                    098           $626.46
   109           $535.30                    141          $1,846.00
   110           $465.96                    191          $1,163.01
   304           $373.10                    194           $811.65
   316          $1,254.12                   235           $642.84
   318           $349.12                    296           $499.26
   355            $86.92                    469           $965.61
   585           $547.84                    881           $915.00
   668           $621.40                   703M            $5.11
   678          $1,047.28                  127R           $728.78
   730          $1,054.70                  317S          $1,195.36
   736           $517.28                   366M           $475.76
   781          $1,106.36                  665S           $437.93
   782           $556.24                   829R           $212.99
   808           $376.72                   TOTAL         $45,116.72
   884          $1,569.48
   977           $602.61
   980           $988.90
   030           $768.42
   072           $458.20
   073          $1,144.64
   075           $995.96
   095           $729.95
   239           $655.61
   267           $288.50
   299          $1,457.54
   428           $452.62
   447           $317.85
   448           $279.50
   560           $527.88
   561           $407.04
   566           $922.70
   696          $1,728.89
   707           $148.42




                                                                          AR02768
                    Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 741 of 762



                2018 BURNING MAN - MISC. SUPPLIES AND EQUIPMENT (ATT#5)
RECEIPT   CARD HOLDER                    VENDOR                     AMOUNT          DESCRIPTION
   #
R-1       ANDRES                        OFFICE DEPOT 3252                 $ 30.95 Office Supplies

R-2       ANDRES                        R & S ARMY-NAVY STORE          $ 1,499.50 Employee Safety Supplies


R-3       ANDRES                        RPS PRINTING                     $ 266.25   Copying/Printing
R-4       ANDRES                        HIGH DESERT MOBILE DETAIL        $ 475.00   Trailer cleaning
R-5       ANDRES                        TACTICALGEAR.COM                 $ 963.79   Employee Safety Supplies
R-6       ANDRES                        WWW.IBSUPPLY.COM                  $ 63.27   Office Supplies
R-7       APPOLD                        CC 1052 GERLACH IMPROVEME        $ 175.00   Space Rental
R-8       APPOLD                        CONVENIENCE CHECK FEE              $ 3.33   Space Rental

R-9       APPOLD                        SPORTS DEN CORPORAT            $ 1,562.91   Uniform for Civilian Ops
R-10      ARBONIES                      HUMBOLDT PRINTERS LLC             $ 86.20   Printing
R-11      CADIGAN                       BERNARDO ESTRADA DETAI           $ 160.00   Vehicle Cleaning
R-12      CADIGAN                       BERNARDO ESTRADA DETAI           $ 160.00   Vehicle Cleaning



R-13      CADIGAN                       BIG R                            $ 173.41 Field Supplies
R-14      CADIGAN                       USPS PO 3197600445                 $ 3.95 Postage
R-15      DUE                           BRUNOS GAS & TOWING               $ 36.00 Logistical Supplies



R-16      DUE                           LOWES 02661*                      $ 55.45   Logistical Supplies
R-17      DUE                           LOWES 02661*                     $ 125.03   Logistical Supplies
R-18      DUE                           PEPBOYS STORE 708                $ 100.37   Logistical Supplies
R-19      DUE                           WM SUPERCENTER 4370            $ 1,040.77   Medical Supplies

R-20      DUHRSEN                       BEARCO SINCLAIR                   $ 24.00 Rental Car Fuel


R-21      FERGUSON                      VF IMAGEWEAR INC               $ 1,995.00 Uniform for Civilian Ops

R-22      FERGUSON                      VF IMAGEWEAR INC                  $ 95.00   Uniform for Civilian Ops
R-23      FERGUSON                      VF IMAGEWEAR INC                  $ 95.00   Uniform for Civilian Ops
R-24      FERGUSON                      VF IMAGEWEAR INC                  $ 95.00   Uniform for Civilian Ops
R-25      FISCHER                       ADORAMA INC                      $ 132.79   Evidence Supplies
R-26      FISCHER                       CAPRICE ELECTRONICS              $ 204.98   Evidence Supplies
R-27      FISCHER                       EVIDENT INC                      $ 293.22   Evidence Supplies


R-28      FISCHER                       EVIDENT INC                      $ 164.40 Evidence Supplies

R-29      FISCHER                       PREMIER & COMPANIES, I            $ 39.06 Evidence Supplies


R-30      FISCHER                       PREMIER & COMPANIES, I           $ 112.88 Evidence Supplies


R-31      FISCHER                       THE LAB DEPOT                    $ 421.50 Evidence Supplies

R-32      GARSIDE                       AMZN MKTP US AMZN.COM/           $ 140.34 Logistical Supplies


R-33      GARSIDE                       AUTOZONE 3742                     $ 53.55   Logistical Supplies
R-34      GARSIDE                       BIG R OF FERNLEY 5                $ 14.77   Logistical Supplies
R-35      GARSIDE                       HOMEDEPOT.COM                    $ 159.60   Logistical Supplies
R-36      GARSIDE                       PREMIER & COMPANIES, I           $ 192.00   Logistical Supplies
R-37      GARSIDE                       TALLMAN LUMBER COMPANY            $ 26.89   Logistical Supplies
R-38      GARSIDE                       WM SUPERCENTER 2617              $ 105.90   Logistical Supplies



                                                                                                          AR02769
                Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 742 of 762



R-39   GARSIDE                      WWW.IBSUPPLY.COM                 $ 175.43   Logistical Supplies
R-40   GARSIDE                      WWW.IBSUPPLY.COM                 $ 308.47   Logistical Supplies
R-41   GRAHAM                       SQU*SQ *APPLE VALLEY A           $ 200.00   Vehicle Cleaning
R-42   LEFLAR                       BERNARDO ESTRADA DETAI           $ 160.00   Vehicle Cleaning
R-43   LEFLAR                       BERNARDO ESTRADA DETAI           $ 160.00   Vehicle Cleaning
R-44   LEFLAR                       BERNARDO ESTRADA DETAI           $ 160.00   Vehicle Cleaning


R-45   LEFLAR                       BERNARDO ESTRADA DETAI           $ 320.00 Vehicle Cleaning
R-46   NIEMAN                       AMZN MKTP US AMZN.COM/           $ 305.38 Employee Safety Supplies


R-47   NIEMAN                       STAPLES    00101196              $ 132.88 Office Supplies


R-48   SHAARDA                      FEDEX 98714397                     $ 5.37 Postage


R-49   SHAARDA                      FEDEX 99819350                   $ 999.93 Postage


R-50   SPENCER                      CVS/PHARMACY 09981                $ 98.21 Logistical Supplies


R-51   SPENCER                      LOWES 01024*                     $ 222.89 Logistical Supplies


R-52   SPENCER                      NAPA AUTO TRUCK PARTS             $ 92.02 Logistical Supplies


R-53   SPENCER                      SAVEMART 552 CARSON               $ 33.46 Logistical Supplies


R-54   VERMEYS                      SKY MOBILE DETAILING             $ 300.00 Vehicle Cleaning


R-55   WALKAMA                      FEDEX 30164372                   $ 277.00 Postage


R-56   WISEMORE                     AMAZON MKTPLACE PMTS W           $ 132.93 Communications Supplies


R-57   WISEMORE                     AMZN MKTP US                     $ 701.94 Communications Supplies


R-58   WISEMORE                     AMZN MKTP US AMZN.COM/            $ 22.98 Communications Supplies


R-59   WISEMORE                     AMZN MKTP US AMZN.COM/            $ 93.84 Communications Supplies


R-60   WISEMORE                     FACTORYOUTLETSTORE LLC           $ 715.00 Communications Supplies


R-61   WISEMORE                     LOWES 03034*                     $ 156.85 Communications Supplies


R-62   WISEMORE                     LTS*LOGO&TEAM SPORTSW            $ 287.23 Communications Supplies


R-63   WISEMORE                     OREILLY AUTO 3600                 $ 69.95 Communications Supplies


R-64   YOUNG                        AMZN MKTP US                     $ 200.10 Communications Supplies


R-65   YOUNG                        AMZN MKTP US AMZN.COM/           $ 852.76 Communications Supplies


R-66   YOUNG                        BEST BUY   00001289            $ 1,183.80 Communications Supplies


R-67   YOUNG                        ELITE MOBILE AUTO DETA           $ 248.40 Vehicle Cleaning


R-68   YOUNG                        INREACH INC                       $ 81.45 Communications Service




                                                                                                      AR02770
                Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 743 of 762



R-69    YOUNG                       OFFICEMAX/DEPOT 6692              $ 372.79 Communications Supplies


R-70    YOUNG                       PARAMOUNT RV STORE                $ 430.84 Communications Supplies


R-71    YOUNG                       THE HOME DEPOT 3310                $ 22.23 Employee Safety Supplies


R-72    YOUNG                       THE HOME DEPOT 488                $ 526.05 Communications Supplies


R-73    YOUNG                       THE HOME DEPOT 488                $ 506.80 Communications Supplies


R-74    YOUNG                       WAL-MART 2189                      $ 42.84 Medical Supplies


R-75    YOUNG                       WM SUPERCENTER 2189               $ 311.42 Medical Supplies


TOTAL                                                          $22,258.30




                                                                                                  AR02771
       Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 744 of 762


                     United States Department of the Interior
                                     BUREAU OF LAND MANAGEMENT
                                            Winnemucca District Office
                                             Black Rock Field Office
                                        5100 East Winnemucca Boulevard
                                           Winnemucca, Nevada 89445
                                   IPhone: (775) 623-I 500 Fax: (775) 623, I 741
                                             Emaik wfoweb@blm.gov
                             httns:flwww.bbu.gov/office!winnernucca•district-Qffl:£e

                                               FEB 1 3 2020
LLNVW03500-l9-01
In Reply Refer To:

2930 (NVW030.15)

FedEx Tralking No. 8145 sJ24 1595
RETURN RECEIPT REQUESTED

Charlie Dolman
Event Operations Director
Burning Man Project
660 Alabama St, 4111 Floor                                                    Burning Man 2019 Event
San Francisco, CA 94110                                                       Special Recreation Pennit

                                                  DECISION

Dear Mr. Dolman,

INTRODUCTION

On February 25, 2019, the Bureau of Land Management (BLM) and Burning Man Project (BMP) entered
into a Cost Recovery Agreement (CRA) for the Burning Man 2019 event. That CRA included an estimate
for the BLM's cost to process and administer the Special Recreation Permit (SRP) for the Burning Man
2019 event. The original CRA Phase 1 was in the amount of$745,008 and Phase 2 was in the amount of
$2,208,958.79 for a total of$2,953,966.79 for the 2019 event.

The BLM makes every attempt to develop a CRA cost estimate that foreshadows all direct and indirect
costs, as accurately as possible, projected expenses for planning, issuing and administering the Burning
Man SRP.

DECISION

The BLM's actual direct and indirect costs for the Burning Man 2019 event total $2,717,129.02. The
attached documents provide a detailed breakdown of all actual direct and indirect costs. To date the BLM
has received all payments for the CRA, for a total of$2,953,966.79.

Based on those actual costs and the estimate already paid by BMP, the BLM has identified BMP is owed
a refund of $236,836.77.



                                                Officlnl Record Copy


                       INTERIOR REGION 10 • CALIFORNIA-GREAT BASIN
                                     CALIFORNIA•. NEVADA". OREGON"
                                                • PARTIAL                                            AR03643
       Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 745 of 762


RATIONALE

The Federal Land Policy and Management Act (FLPMA) section 304(b) provides that the Secretary of the
Interior is authorized to require a deposit of payments intended to reimburse the United States for costs
incurred in processing and administering applications for use of the public lands, 43 U.S.C.§ 1734(b).
                I                                             I
                                                                              I
The BLM's SRP regulations state that the BLM may refund any cost recovery overpayments, 43 C.F.R.§
2932.33(a). Further, the BLM's Recreation Permit Administration Handbook (H-2930-1) directs the BLM
to refund to the applicant the remaining balance in a cost recovery account at the end of the project.

The 2019 CRA and the 2019 actuals totals justify the refund amount BMP will receive. An electronic
funds transfer (EFT) sheet has been provided and will need to be returned to the BLM to process BMPs
refund.

AUTHORIJY

The statutory authorities underlying the regulations in this part are FLPMA, 43 U.S.C. 1701 et seq., and
the Federal Land Recreation Enhancement Act (REA), 16 U.S.C. 6801 et seq.

    a) FLPMA contains the BLM's general land use management authority over the public lands and
       establishes outdoor recreation as one of the principal uses of those lands (43 U.S.C. 1701 (a)(8)).
       Section 302(b) of FLPMA directs the Secretary of the Interior to regulate through permits or
       other instruments the use of the public lands, which includes commercial recreation use. Section
       303 of FLPMA authorizes the BLM to promulgate and enforce regulations, and establishes the
       penalties for violations of the regulations.
    b) REA authorizes the BLM to collect fees for recreational use in areas meeting certain criteria ( 16
       U.S.C. 6802(1) and (g) (2)), and to issue special recreation permits for group activities and
       recreation events (16 U.S.C. 6802(h).

43 C.F.R.§ 2932.33(a), O,,e1pay111e11ts. For multi-year commercial permits, if your actual fees due are
less than the estimated fees you paid in advance, BLM will credit overpayments to the following year or
season. For other permits, BLM will give you the option whether to receive refunds or credit
overpayments to future permits, less processing costs.

APPEAL PROVISIONS

A person who wishes to appeal to the Interior Board of Land Appeals must do so under 43 C.F.R. § 4.411
and must file in the office of the officer who made the decision (not the board), in writing to Mark E. Hall
Ph.D., Field Manager, Black Rock Field Office, 5100 East Winnemucca Boulevard, Winnemucca,
Nevada 89445. A person served with the decision being appealed must transmit the notice of appeal in
time to be filed in the office where it is required to be filed within thirty (30) days after the date of
service.

The notice of appeal must give the serial number or other identification of the case and may include a
statement of reasons for the appeal, a statement of standing if required by§ 4.412 (b), and any arguments
the appellant wishes to make. Attached Form 1842-1 provides additional infonnation regarding filing an
appeal.

No extension of time will be granted for filing a notice of appeal. If a notice of appeal is filed after the
grace period provided in§4.40l(a), the notice of appeal will not be considered, and the case will be closed


    2019 BM Close Out Decision                                                                               2

                                                                                                   AR03644
        Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 746 of 762



by the officer from whose decision the appeal is taken. If the appeal is filed during the grace period
provided in §4.40l (a) and the delay in filing is not waived, as provided in that section, the notice of
appeal will not be considered and the appeal will be dismissed by the Board.

The appellant shall serve a copy of the notice of appeal and any statements of reason, written arguments,
or briefs under §4.413 on each adverse party narµed in the decision from which the appeal is taken and on
tl1e Office of the Solicitor, Pacific Southwest Regional Solicitrir, U.S. Department of the Interior, 2800
Cottage Way, Room E-1712, Sacramento, California 95825-1890.

Service must be accompanied by personally serving a copy to the party or by sending the document by
registered or certified mail, return receipt requested, to the address of record in the bureau, no later than
15 days after filing the document.

In addition, within thirty (30} days of receiptlof this decistn you have the right to file a petition for a staJ
together with your appeal in accordance wit! the regulatidns at 43 C.F.R. § 4.21. The petition must be JI
served upon the same parties specified above.

Pursuant to 43 C.F.R. § 4.21(b), a petition for stay, if filed, must show sufficient justification based on the
following standards:

         1) The relative hann to the parties if the stay is granted or denied;
         2) The likelihood of the appellant's success on the merits;
         3) The likelihood of immediate and irreparable hann if the stay is not granted; and,
         4) Whether the public interest favors granting the stay.

43 C.F.R. § 4.21(b)(2) provides that the appellant requesting a stay bears the burden of proof to
demonstrate that a stay should be granted.

If you have any questions on this decision please contact Chelsea McKinney, Burning Man Project
Manager at 775-623-1500.



                                                     �'41(_��
                                                        Mark E. Hall, Ph.D.
                                                                         Mark E. Hall
                                                        Field Manager
                                                        Black Rock Field Office

 Enclosures
 Cost Recovery Closeout Summary
 Attachment 1 - Project Labor Log
 Attachment 2 - BLM Contracts
 Attachment 3 - Travel Expenses
 Attachment 4 - Vehicle Utilization Expenses
 Attachment 5 - Miscellaneous Supplies and Equipment
 IBLA Appeal Fonn 1842-1
 EFT Enrollment Fonn SF-3881




     2019 BM Close Out Decision


                                                                                                       AR03645
                                                        Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 747 of 762




                                               2019 BURNING MAN EVENT COST RECOVERY CLOSE OUT SUMMARY
                      ITEM                           Estimated Costs         Actual Costs (per   Balance Due                   Description/Comment         Detail Located On:
                                                     (per CRA EST.)             FBMS Reports)
LABOR                                                   $ 1,679,748.95       $ 1,568,259.90    $   (111,489.05)                                         Labor Report + IAAs
                                       BLM Labor       $1,619,748.95         $1,542,258.95     $     (77,490.00)                                        Labor Report
                             Forest Service Labor        $40,000.00            $23,000.95      $     (16,999.05)   Via IAA Contract                     Contracting Report
                                       HHS Labor         $20,000.00        $                 - $     (20,000.00)   Via IAA Contract                     Contracting Report
      Department of Inerior - Industrial Hygienist                         $          3,000.00                     Via IAA Contract                     Misc Purchase Report
SUPPORT CONTRACTS                                        $ 594,500.00         $ 509,955.70         ($84,544.30)    Contracts                            Contracting Report
Federal Register Posting Fee                               $2,000.00           $1,963.00           ($37.00)        Direct Internal Billing              Contracting Report
Microwave/Internet                                       $70,000.00            $72,878.00         $2,878.00        Contract                             Contracting Report
Communications
        Satellite Tracking (Strohman Enterprises)         $55,000.00           $50,640.00        ($4,360.00)       Contract                             Contracting Report
         CAD Server Licensing (SHI International)         $12,000.00              $0.00         ($12,000.00)       Contract                             Contracting Report
                              IT Equipment Rental         $17,000.00           $17,578.13          $578.13         Contract                             Contracting Report
                    Network Services and Support         $130,000.00          $103,474.00       ($26,526.00)       Contract                             Contracting Report
                               GSA Rental Vehicles        $16,500.00           $15,099.02        ($1,400.98)       Contract - under existing agrement   Contracting Report
                   Air Monitoring Weather Station         $20,000.00              $0.00         ($20,000.00)       Contract                             Contracting Report
                                 Dumpster Rentals          $5,500.00            $5,700.00          $200.00         Micro-purchase Contract              Contracting Report
                         Dispatch Console Repairs         $20,000.00           $19,140.00         ($860.00)        Contract                             Contracting Report
   LE Substation Support Facilities and JOC Decon         $16,500.00           $14,613.55        ($1,886.45)       Contract                             Contracting Report
                                Generator Rentals         $10,000.00            $9,000.00        ($1,000.00)       Contract                             Contracting Report
                                 Dispatch Services       $220,000.00          $199,870.00       ($20,130.00)       Contract                             Contracting Report
TRAVEL                                                   $ 65,000.00          $ 46,581.21     $     (18,418.79)                                         Travel Report
VEHICLE UTILIZATION                                      $ 50,000.00          $ 39,768.23     $     (10,231.77)                                         Vehicle Utilization Report
MISC SUPPLIES, EQUIPMENT & SERVICES                                                                                                                     Misc Purchase Report
PURCHASE
                                                         $ 40,000.00           $36,415.40         -$3,584.60
(CREDIT CARD/CONTRACT/DIRECT BILLING)

                        Pershing County SO SART                                $33,501.43         $33,501.43       Contract




DIRECT COST TOTAL                                         $ 2,429,248.95        $ 2,234,481.87 $   (194,767.08)
INDIRECT COST TOTAL (RATE 21.6%)                            $ 524,717.77          $482,648.08 ($42,069.69)
                 TOTAL                                    $2,953,966.72         $2,717,129.95 ($236,836.77)




                                                                                                                                                                       AR03646
                                                                                            Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 748 of 762


                                                                                             UNITED STATES DEPARTMENT OF INTERIOR                                                                                                  Functional Area / WBS
                                                                                                 BUREAU OF LAND MANAGEMENT                                                                                                            L51050000 / LVRCF1906740


                                                                                           2019 BURNING MAN EVENT COST RECOVERY PROJECT LABOR LOG (ATT # 1)




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                PAY                                                        PROJECT COMPONENT /                                                                     TOTAL
DATE                                                                                     LAST NAME         YEAR ROUND TITLE                                                             DESCRIPTION OF WORK                                       TOTAL AMT
                                                                               PERIOD                                                             TITLE                                                                            HOURS


                                                                                                                                                                            City Patrol function officer, works patrol in the
                                                                                                                                                                            city/closure area to enforce federal laws, CFR
8/11/19-                                                                       201917-
                                  X            X                                         ALBRIGHT     CA Field Staff Ranger, K9 Handler            City Patrol              regulations, CO restrictions, permit stipulations.     142.50          $10,082.47
 9/7/19                                                                        201919
                                                                                                                                                                            Additional duties of K9 Handler

8/11/19-                                                                       201917-                                                                                      Connect contract dispatchers to Nevada Justice
                        X         X                                                       ALLEN               NV Special Agent                  Technical Support                                                                   39.25           $2,798.99
9/03/19                                                                        201918                                                                                       Link.
                                                                                                                                                                            Vending Compliance Monitoring function, worked
8/18/19-                                                                       201918-
                                  X            X                                           AMAR        NV Outdoor Recreation Planner      Vending Compliance, Day Shift     with BRC vending teams on SRP compliance               216.00          $12,699.81
 9/7/19                                                                        201920

                                                                                                                                                                            LE Planner of event operations; Supervisor of LE
4/08/19-                                                                       201908-
           X            X         X            X      X            X                      ANDRES              NV Staff Ranger               LE Planner/LE Ops Chief         program during event operations                        618.00          $55,921.89
01/03/20                                                                       201926

6/11/19-                                                                       201914-                                                                                      Provide deconfliction between grazing permittees
           X                                                                             ARBONIES           NV Range Technician                  Range Specialist                                                                   1.50             $85.01
6/23/19                                                                        201915                                                                                       and SRP holders.
8/5/19-                                                                        201918-                                                                                      Provided public affairs support and coordination
                                               X                                          ASSELIN             NV Public Affairs                Event Public Affairs                                                                174.50          $11,299.98
 9/7/19                                                                        201919                                                                                       for the event.
                                                                                                                                                                            Shift Supervisor function officer, field supervisor
8/18/19-                                                                       201918-
                                               X                                           AZAR              AZ District Ranger            Shift Supervisor, Swing Shift    of one half of Shift city patrol officers              174.50          $15,134.15
 9/7/19                                                                        201919

                                                                                                                                                                            City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                           BACA                  CA Ranger                         City Patrol                                                                     157.00           $9,951.71
 9/7/19                                                                        201919                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                            Safety function Specialist, served as BLM's event
8/18/19-                                                                       201918-
                                               X      X                                  BALDWIN           Winnemucca Geologist           Event Safety Officer, Day Shift   safety officer for JOC and BRC                         177.00           $9,745.35
 9/7/19                                                                        201919

                                                                                                                                                                            Patrol Chief function officer, supervises all patrol
8/18/19-                                                                       201918-
                                  X            X      X                                    BOIK       OLES Region 3 State Chief Ranger      LE Patrol Chief, Day Shift      operations during their assigned shift                 206.00          $21,803.30
 9/7/19                                                                        201919

7/7/19-                                                                        201916-                                                                                      Provide oversight of event management.
           X                      X            X      X                                  BORGREEN       BRFO Assistant Field Manager      BRFO Assistant Field Manager                                                             284.50          $17,826.47
 9/7/19                                                                        201919
8/18/19-                                                                       201918-                 OR Planning and Environmental                                        Assure compliance in BRC Event Operations -
                                               X                                         BOWEN, T.                                                   Monitor                                                                       168.50           $8,931.80
 9/7/19                                                                        201919                            Specialist                                                 Conduct Point Surveys.
8/18/19-                                                                       201918-                                                                                      Assure compliance in BRC Event Operations -
                                               X                                         BOWEN, A.              OR Geologist                         Monitor                                                                       162.00           $8,681.95
 9/7/19                                                                        201919                                                                                       Conduct Point Surveys.
                                                                                                                                                                            LE Planner of event operations; Supervisor of LE
8/18/19-                                                                       201918-
                                  X            X      X                                   BRISCOE           NV Zone 1 Supervisor                LE Branch Chief             program during event operations                        198.75          $19,738.28
 9/7/19                                                                        201919

                                                                                                                                                                            City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                         BROWN, J.          ID Field Staff Ranger                  City Patrol                                                                     149.75          $11,628.80
 9/7/19                                                                        201920                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                            City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                         BROWN, C.          CO Field Staff Ranger                  City Patrol                                                                     167.50          $14,200.40
 9/7/19                                                                        201919                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                            Shift Supervisor function officer, field supervisor
8/18/19-                                                                       201918-
                                  X            X                                         BUCHANAN            ID District Ranger            Shift Supervisor, Night Shift    of one half of Shift city patrol officers              193.50          $18,461.47
 9/7/19                                                                        201919




                                                                                                                                                                                                                                                    AR03647
                                                                                             Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 749 of 762




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                PAY                                                   PROJECT COMPONENT /                                                                    TOTAL
DATE                                                                                     LAST NAME        YEAR ROUND TITLE                                                        DESCRIPTION OF WORK                                 TOTAL AMT
                                                                               PERIOD                                                        TITLE                                                                           HOURS


                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                city/closure area to enforce federal laws, CFR
                                               X                                          BULKLEY         UT Field Staff Ranger               City Patrol                                                                    168.00    $12,421.95
 9/7/19                                                                        201919                                                                                 regulations, CO restrictions, permit stipulations

                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                city/closure area to enforce federal laws, CFR
                                               X      X                                   BURGESS         AZ Field Staff Ranger               City Patrol                                                                    184.25    $13,423.84
 9/7/19                                                                        201919                                                                                 regulations, CO restrictions, permit stipulations

                                                                                                                                                                      Vending Compliance Monitoring function, worked
7/8/19-                                                                        201916-
           X                      X            X      X                                   CADIGAN       NV/BRFO Wildlife Biologist   Vending Compliance, Day Shift    with BRC vending teams on SRP compliance               231.75    $12,962.84
9/29/19                                                                        201921

8/18/19-                                                                       201918-                                                                                Administrative Support Services on playa.
                                               X                                          CARTER, C.     Investitgative Technician      Administrative Support                                                               145.00    $8,443.71
 9/7/19                                                                        201919
8/11/19-                                                                       201917-                                                                                Communications network support
                                               X                                          CARTER, D.         CA Radio Tech                    Comm Tech                                                                      391.00    $30,603.37
 9/7/19                                                                        201920
                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                       201819-                                                                                city/closure area to enforce federal laws, CFR
                                               X                                           CASTRO         OR Field Staff Ranger               City Patrol                                                                    146.00    $10,395.11
 9/7/19                                                                        201820                                                                                 regulations, CO restrictions, permit stipulations

8/18/19-                                                                       201918-                                                                                Assure compliance in BRC Event Operations -
                                               X                                           COOPER            UT Park Ranger                     Monitor                                                                      159.50    $6,297.00
 9/7/19                                                                        201919                                                                                 Conduct Point Surveys.
                                                                                                                                                                      Monitor Air Quality and Weather and provide
8/18/19-
                                               X                               201919      COPPLE             Air Specialist                 Air Specialist           Employee Safety Alerts as conditions warrant.          202.50    $7,533.00
 9/7/19

                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                city/closure area to enforce federal laws, CFR
                                  X            X                                           CULVER         NV Field Staff Ranger               City Patrol                                                                    181.00    $13,828.77
 9/7/19                                                                        201919                                                                                 regulations, CO restrictions, permit stipulations

                                                                                                                                                                      City Patrol function officer, works patrol in the
8/11/19-                                                                       201917-                                                                                city/closure area to enforce federal laws, CFR
                                  X            X                                         CUNNINGHAM       CO Field Staff Ranger               City Patrol                                                                    215.00    $18,083.32
 9/7/19                                                                        201919                                                                                 regulations, CO restrictions, permit stipulations

8/18/19-                                                                       201918-                                                                                Medical function officer, served as lead of BLM's
                                               X                                           CURRY        OLES Senior Special Agent    Medical Unit Leader, Day Shift                                                          161.00    $15,055.72
 9/7/19                                                                        201919                                                                                 medical unit
                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                city/closure area to enforce federal laws, CFR
                                               X                                            DAVIS         AZ Field Staff Ranger               City Patrol                                                                    162.50    $13,026.54
 9/7/19                                                                        201919                                                                                 regulations, CO restrictions, permit stipulations

7/8/19-                                                                                                                                                               Site preparation for pre-event operations.
                        X                                                      201916       DEASY           Range Tech (Fire)             Pre-Event Logistics                                                                10.00      $460.58
7/21/19
                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                city/closure area to enforce federal laws, CFR
                                               X                                          DOLLARD         UT Field Staff Ranger               City Patrol                                                                    167.25    $11,831.84
 9/7/19                                                                        201919                                                                                 regulations, CO restrictions, permit stipulations

                                                                                                                                                                      Logistics support function specialist, provides
8/18/19-                                                                       201918-
                                  X            X      X                                      DUE        OLES Equipment Specialist              Logistics              logistical needs to JOC facility, Sub-station and to   244.00    $15,427.48
 9/7/19                                                                        201919
                                                                                                                                                                      detailers
7/22/19-                                                                                                                                                              Site preparation for pre-event operations.
                        X                                                      201917    EDMUNDSON          Range Tech (Fire)             Pre-Event Logistics                                                                12.00      $548.53
 8/4/19
                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                city/closure area to enforce federal laws, CFR
                                               X                                          EDWARDS         MT Field Staff Ranger               City Patrol                                                                    151.50    $12,091.95
 9/7/19                                                                        201919                                                                                 regulations, CO restrictions, permit stipulations

                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                city/closure area to enforce federal laws, CFR
                                               X      X                                   ENTRICAN        CA Field Staff Ranger               City Patrol                                                                    169.50    $12,794.98
 9/7/19                                                                        201919                                                                                 regulations, CO restrictions, permit stipulations



                                                                                                                                                                                                                                       AR03648
                                                                                             Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 750 of 762




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                PAY                                                       PROJECT COMPONENT /                                                                 TOTAL
DATE                                                                                     LAST NAME         YEAR ROUND TITLE                                                           DESCRIPTION OF WORK                              TOTAL AMT
                                                                               PERIOD                                                            TITLE                                                                        HOURS


7/8/19-                                                                                                                                                                   Site preparation for pre-event operations.
                        X                                                      201916    ETCHEVERRY   NV Lead Engineer Equip. Operator        Pre-Event Logistics                                                             10.00      $571.60
7/21/19
                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                           FELIX             CA District Ranger                   City Patrol                                                                 147.00    $14,589.80
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                          FINCHER                CA Ranger                        City Patrol                                                                 165.00    $10,313.27
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations

                                                                                                                                                                          LE Evidence function, serves as evidence officer
8/11/19-                                                                       201916-
                        X         X            X                                          FISCHER           NV Field Staff Ranger        Evidence Technician, Day Shift   for all event cases with logged evidence            188.00    $15,149.74
 9/7/19                                                                        201919

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                  X            X                                          FONKEN                 CA Ranger                        City Patrol                                                                 197.00    $16,849.69
 9/7/19                                                                         21919                                                                                     regulations, CO restrictions, permit stipulations

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                          FREIDANK         WY Field Staff Ranger                  City Patrol                                                                 158.50    $8,902.08
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations

5/13/19-                                                                       201912-                                                                                    Assist in planning and site preparation for pre-
           X            X                                                                  GAARD      WDO Outdoor Recreation Planner                  N/A                                                                     28.00     $1,151.49
7/21/19                                                                        201916                                                                                     event operations.
                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                           GARCIA          CO Field Staff Ranger                  City Patrol                                                                 176.00    $14,092.23
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations

                                                                                                                                                                          Environmental Compliance Monitoring function,
8/11/19-                                                                       201917-                                                                                    worked with BRC environmental teams on
           X            X         X            X      X            X                      GARSIDE      OR Outdoor Recreation Planner      Environmental Compliance                                                            152.00    $6,060.94
 9/7/19                                                                        201919                                                                                     environmental SRP compliance

                                                                                                                                                                          Vending Compliance Monitoring function, worked
8/18/19-                                                                       201918-
                                               X                                           GATES         WA Recreation Technician        Vending Compliance, Day Shift    with BRC vending teams on SRP compliance            204.00    $10,397.94
 9/7/19                                                                        201919

                                                                                                                                                                          Integrated Investigations function officer, works
8/18/19-                                                                       201918-
                                               X                                          GENTZEL             AK Special Agent             Investigations, Night Shift    for Pershing County Sheriffs to assist in           84.75     $7,206.27
 9/7/19                                                                        201919
                                                                                                                                                                          investigations of state violations
                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                  X            X                                           GOCHIS              UT LE Ranger                 City Patrol, Night Shift                                                          191.00    $10,793.24
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                          GONZALEZ         NM Field Staff Ranger            City Patrol, Swing Shift                                                          169.00    $10,149.57
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations

9/16/19-                                                                                                                                                                  Assist in post-site inspection/closeout.
                                                                   X           201921      GOOCH          NV Wild Horse and Burro                     N/A                                                                     12.00      $588.93
9/30/19
                                                                                                                                                                          Environmental Compliance Monitoring function,
8/18/19-                                                                       201918-                                                                                    worked with BRC environmental teams on
                                               X                                          GRAHAM       WA Suport Services Technician      Environmental Compliance                                                            208.00    $8,677.65
 9/7/19                                                                        201919                                                                                     environmental SRP compliance

                                                                                                                                                                          IT Equipment Specialist function,
8/11/19-                                                                       201917-                                                   Event IT Equipment Specialist,
           X            X         X            X      X                                    GRIMES             NV IT Specialist                                            installs/maintains all IT equipment at JOC and      318.00    $19,177.27
 9/7/19                                                                        201919                                                              Day Shift
                                                                                                                                                                          sub-station
4/08/19-                                                                       201902-                                                                                    Event Management function, served as overall
           X            X         X            X      X            X                       HALL           NV/BRFO Field Manager               Authorized Officer                                                              264.25    $20,139.69
01/03/20                                                                       201924                                                                                     manager of event operations



                                                                                                                                                                                                                                        AR03649
                                                                                             Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 751 of 762




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                PAY                                                       PROJECT COMPONENT /                                                                 TOTAL
DATE                                                                                     LAST NAME         YEAR ROUND TITLE                                                          DESCRIPTION OF WORK                               TOTAL AMT
                                                                               PERIOD                                                            TITLE                                                                        HOURS


8/18/19-                                                                                                                                                                 Assist with Air Quality equipment.
                                               X                               201918    HALLETT          ID Electronics Technician                  N/A                                                                      26.00     $1,625.09
 9/7/19
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                         HARDING            ID Field Staff Ranger                 City Patrol                                                                 140.00    $7,919.97
 9/7/19                                                                        201919                                                                                    regulations, CO restrictions, permit stipulations

                                                                                                                                                                         Integrated Investigations function officer, works
8/18/19-                                                                       201918-                                                    Investigations (Integrated
                                               X                                          HAUCK               AZ Special Agent                                           for Pershing County Sheriffs to assist in            133.00    $11,853.77
 9/7/19                                                                        201919                                                     Investigations), Day Shift
                                                                                                                                                                         investigations of state violations
                                                                                                                                                                         Integrated Investigations function officer, works
8/18/19-                                                                       201918-                                                    Investigations (Integrated
                                               X                                         HAWKINS              UT Special Agent                                           for Pershing County Sheriffs to assist in            146.00    $10,403.17
 9/7/19                                                                        201919                                                     Investigations), Day Shift
                                                                                                                                                                         investigations of state violations
                                                                                                                                                                         Integrated Investigations function officer, works
8/18/19-                                                                       201918-                                                     Investigations (Integrated
                                               X                                            HILL             WY Special Agent                                            for Pershing County Sheriffs to assist in            143.50    $10,993.95
 9/7/19                                                                        201919                                                     Investigations), Night Shift
                                                                                                                                                                         investigations of state violations
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                          HOEPER            UT Field Staff Ranger                 City Patrol                                                                 135.00    $9,684.47
 9/7/19                                                                        201919                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                         OPR function officer, event on-site Internal
8/18/19-                                                                                                                                                                 Affairs component and Use of Force reports
                                  X            X                               201918      HONE         OPR Special Agent in Charge              OPR Agent                                                                    50.00     $4,361.61
 9/7/19                                                                                                                                                                  reviewer, Support Orientation Day.

                                                                                                                                                                         City Patrol function officer, works patrol in the
                                                                                                                                                                         city/closure area to enforce federal laws, CFR
8/11/19-                                                                       201917-
                                  X            X                                          HUSTON      SD Field Staff Ranger, K9 Handler           City Patrol            regulations, CO restrictions, permit stipulations.   260.25    $21,595.01
 9/7/19                                                                        201919
                                                                                                                                                                         Additional duties of K9 Handler

8/11/19-                                                                       201917-                                                                                   Communications network support
                        X         X            X      X                                   IAGULLI           NV Comms Specialist                  Comm Tech                                                                    310.00    $22,140.13
 9/7/19                                                                        201919
                                                                                                                                                                         City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                          JENSEN              AZ Special Agent                    City Patrol                                                                 137.00    $11,120.28
 9/7/19                                                                        201919                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                         City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                   city/closure area to enforce federal laws, CFR
                                  X            X                                         JOHNSON           NV Field Staff Ranger                  City Patrol                                                                 188.00    $14,153.81
 9/7/19                                                                        201919                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                         City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                   city/closure area to enforce federal laws, CFR
                                               X                                         JONES, B.          WY District Ranger                    City Patrol                                                                 162.00    $12,772.58
 9/7/19                                                                        201919                                                                                    regulations, CO restrictions, permit stipulations.

                                                                                                                                                                         Event Management function, served as planning
                                                                                                                                                                         lead during planning operations, served as
8/18/19-                                                                       201910-                                                                                   operational chief of civilian operations during
           X                      X            X      X                                   JONES, J.      UT Assistant Field Manager                 CivOps                                                                    239.25    $15,251.30
 9/7/19                                                                        201919                                                                                    event, served as close-out lead during close-out
                                                                                                                                                                         operations (AAR, CRA)

                                                                                                                                                                         Responded to event for additional compliance
8/18/19-
                                               X                               201918     KEACH              WDO Archaeologist                   Compliance              during population overage. Assisted in SRP Close-    36.00     $1,876.14
 9/7/19
                                                                                                                                                                         out.
                                                                                                                                                                         IT Security function specialist, ensures the
4/1/19-                                                                        201909-                                                                                   security of event technology and data, including
           X            X         X            X      X                                    KING               AZ IT Specialist                Event IT Security                                                               445.50    $28,787.22
9/7/19                                                                         201919                                                                                    CAD servers, DPS Justice Link, IMARS etc




                                                                                                                                                                                                                                        AR03650
                                                                                                Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 752 of 762




                                                        POST-EVENT


                                                                     CLOSE OUT
                        PRE-EVENT



                                    PRE-EVENT
             PLANNING


                          SET UP




                                                EVENT
                                                MAIN
                                                                                  PAY                                                         PROJECT COMPONENT /                                                                    TOTAL
  DATE                                                                                      LAST NAME         YEAR ROUND TITLE                                                             DESCRIPTION OF WORK                                TOTAL AMT
                                                                                 PERIOD                                                              TITLE                                                                           HOURS


                                                                                                                                                                               Dispatch function Specialist, served as dispatch
  7/22/19-                                                                       201917-     LANNEN-
             X            X         X            X      X                                                   AZ Comm Center Manager             Dispatch Center Manager         center manager and first line supervisor of           269.50    $13,240.86
   9/7/19                                                                        201919    LITTLEFIELD
                                                                                                                                                                               contract dispatchers
                                                                                                                                                                               Shift Supervisor function officer, field supervisor
  8/18/19-                                                                       201918-
                                                 X                                           R. LLOYD           UT District Ranger            Patrol Supervisor, Day Shift     of one half of Shift city patrol officers             159.25    $13,985.72
   9/7/19                                                                        201919

  7/22/19-                                                                                                                                                                     Assited with transport of rental vehicles
                                    X                                            201917       LODA                 NV Geologist                           N/A                                                                        10.00      $662.53
   8/4/19
  4/15/19-                                                                       201910-                                                                                       Contribute to geographic description for new
             X                                                                               LONTOC               NV Cadestral                       Closure Order                                                                    1.00      $40.12
  5/26/19                                                                        201912                                                                                        phased closure order.
  7/22/19-                                                                                                                                                                     Asssted with transport of rental vehicles
                                    X                                            201917      LUKINS       NV Outdoor Recreation Planner                   N/A                                                                        11.50     $1,057.57
   8/4/19
                                                                                                                                                                               City Patrol function officer, works patrol in the
  8/18/19-                                                                       201918-                                                                                       city/closure area to enforce federal laws, CFR
                                                 X      X                                   MARTIN, A.        WY Field Staff Ranger                    City Patrol                                                                   183.00    $12,940.14
   9/7/19                                                                        201919                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                               City Patrol function officer, works patrol in the
  8/18/19-                                                                       201918-                                                                                       city/closure area to enforce federal laws, CFR
                                                 X                                         MATOS-PAGAN            CA LE Ranger                         City Patrol                                                                   149.00    $9,071.74
   9/7/19                                                                        201919                                                                                        regulations, CO restrictions, permit stipulations.

 8/13/18-                                                                        201917-                                                                                       Logistics function Specialist, served as lead of
             X            X         X            X      X                                   MATTHEWS            NV GIS Specialist            Logistic Supervisor, Day Shift                                                          339.00    $21,190.05
 10/01/18                                                                        201919                                                                                        logistic team
 4/08/19-                                                                        201911-                                                                                       Provide oversight of event management.
             X                                   X                   X                     MCCULLOUGH      Winnemucca District Manager       Winnemucca District Manager                                                             51.00     $4,534.55
 01/03/20                                                                        201918
                                                                                                                                                                               City Patrol function officer, works patrol in the
  8/18/19-                                                                       201918-                                                                                       city/closure area to enforce federal laws, CFR
                                                 X      X                                   MCDONALD          CA Field Staff Ranger                    City Patrol                                                                   186.00    $12,383.84
   9/7/19                                                                        201919                                                                                        regulations, CO restrictions, permit stipulations.

                                                                                                                                                                               Patrol Commander function officer, supervises
  8/18/19-                                                                       201918-
                                    X            X                                          MCGRATH           ID State Chief Ranger          Patrol Commander, Night Shift     patrol officers assigned to his shift                 197.00    $22,588.55
   9/7/19                                                                        201919

                                                                                                                                                                               Event Management function, served as planning
                                                                                                                                                                               lead during planning operations, served as SRP
 4/08/19-                                                                        201909-
             X            X         X            X      X            X                      MCKINNEY      Burning Man Project Manager        Project Manager/SRP Monitor       monitor during event, served as close-out lead        837.00    $49,263.95
 01/03/20                                                                        201924
                                                                                                                                                                               during close-out operations

  5/27/19-                                                                       201913-                                                                                       Permitting Support Operations.
              X                     X                                                       MCKINNON          WDO Realty Specialist                       N/A                                                                        35.25     $2,039.99
   8/4/19                                                                        201917
7/22/19-9/29-                                                                    201917-                   WDO Land Health Inspection                                          Responded to event for additional compliance
                                    X            X                   X                      MCMILLAN                                                   Compliance                                                                    45.50     $1,652.39
     19                                                                          201921                           Specialist                                                   during population overage.
                                                                                                                                                                               City Patrol function officer, works patrol in the
  8/18/19-                                                                       201918-                                                                                       city/closure area to enforce federal laws, CFR
                                    X            X                                           MEUTH            WA Field Staff Ranger                    City Patrol                                                                   209.00    $16,959.78
   9/7/19                                                                        201919                                                                                        regulations, CO restrictions, permit stipulations.

  6/24/19-                                                                                                                                                                      Contribute to geographic description for new
             X                                                                   201915       MIERS               NV Cadestral                       Closure Order                                                                    2.50      $122.34
   7/7/19                                                                                                                                                                       phased closure order.
                                                                                                                                                                                Patrol Investigative Support function officer,
  8/18/19-                                                                       201918-                                                    Investigation (Patrol Investigative works in patrol function in uniform to conduct any
                                                 X      X                                   MITSUYASU         OR Field Staff Ranger                                                                                                  168.00    $16,853.27
   9/7/19                                                                        201919                                                            Support), Day Shift          patrol cases that require follow-up investigation

  9/16/19-                                                                                                                                                                     Post site inspection
                                                                     X           201921     MODELSKI             NV Archaeologist                         N/A                                                                        21.25      $841.06
  9/30/19
                                                                                                                                                                               Patrol Commander function officer, supervises
  8/18/19-                                                                       201918-
                                    X            X                                           MOORE       OLES Region 3 State Chief Ranger      LE Day Shift Commander          patrol officers assigned to his shift                 198.00    $20,645.89
   9/7/19                                                                        201919




                                                                                                                                                                                                                                               AR03651
                                                                                            Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 753 of 762




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                PAY                                                       PROJECT COMPONENT /                                                                     TOTAL
DATE                                                                                     LAST NAME        YEAR ROUND TITLE                                                            DESCRIPTION OF WORK                                  TOTAL AMT
                                                                               PERIOD                                                            TITLE                                                                            HOURS


                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                         NARDINGER      OLES Senior Special Agent                 City Patrol                                                                     78.00     $6,351.31
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations.

                                                                                                                                                                          IT Specialist function Specialist, assisted in set-up
7/22/19-                                                                       201917-
                        X         X                                                       NICHOLS         NV TeleComm Specilaist            IT Specialist, Day Shift      of IT equipment during Set Up and Pre Event             40.00     $2,895.63
8/18/19                                                                        201918

7/22/19-                                                                       201917-                                                                                    Communications network support
                        X         X            X                                         NORTHRUP          NV Comms Specialist                    Comm Tech                                                                       244.00    $9,280.74
 9/1/19                                                                        201919
                                                                                                                                                                     IT Equipment Specialist function,
8/20/18-                                                                       201917-                                                   Event IT Equipment Specialist,
                                  X            X                                          PINCUS              NV IT Specialist                                       installs/maintains all IT equipment at JOC and               23.00     $1,025.31
09/5/18                                                                        201918                                                              Day Shift
                                                                                                                                                                     sub-station
                                                                                                                                                                     Event Management function, served as planning
                                                                                                                                                                     lead during planning operations, served as
4/08/19-                                                                       201908-               NV/WDO Re-Employed Annuitant -                                  operational chief of civilian operations during
           X            X         X            X      X            X                      PIRTLE                                    Planning Lead,IC, Close-out Lead                                                              809.00    $34,926.34
01/03/20                                                                       201924                     Burning Man Project                                        event, served as close-out lead during close-out
                                                                                                                                                                     operations (AAR, CRA)

4/15/19-                                                                       201910-                                                                                    Redefine geotechnical area description for new
           X                                                                               PRICE               NV Cadestral                     Closure Order                                                                     15.00     $1,149.33
5/12/19                                                                        201911                                                                                     phased CO.
                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                          PURDY                 CA Ranger                         City Patrol                                                                     150.00    $8,724.94
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations.

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                         REGNELL                CA Ranger                         City Patrol                                                                     162.50    $12,727.58
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations.

                                                                                                                                                                          Patrol Chief function officer, supervises all patrol
8/18/19-                                                                       201918-
                                               X                                         RICHARDS              Region 3 SAC                   LE Night Ops Chief          operations during their assigned shift                  141.00    $14,402.70
 9/7/19                                                                        201919

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                          ROBERTS          ID Field Staff Ranger                  City Patrol                                                                     151.00    $11,582.38
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations

                                                                                                                                                                          City Patrol function officer, works patrol in the
                                                                                                                                                                          city/closure area to enforce federal laws, CFR
8/18/19-                                                                       201917-
                                  X            X      X                                  ROBINSON         MT Ranger, K9 Handler                   City Patrol             regulations, CO restrictions, permit stipulations.      247.50    $19,563.72
 9/7/19                                                                        201919
                                                                                                                                                                          Additional duties of K9 Handler

                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                          ROMERO                AZ Ranger                         City Patrol                                                                     160.75    $10,154.83
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations

                                                                                                                                                                          Patrol Commander function officer, supervises
8/18/19-                                                                       201918-
                                  X            X                                           ROOP           OR State Chief Ranger         Patrol Commander, Swing Shift     patrol officers assigned to his shift                   191.75    $22,806.64
 9/7/19                                                                        201919

                                                                                                                                                                          Compliance function Specialist, assist
3/18/19-                                                                       201908-                                                                                    environment, vending monitoring teams with GIS
                        X         X            X      X            X                      ROREX               NV BRFO GIS                    Event GIS/Compliance                                                                 374.00    $21,225.00
10/12/19                                                                       201922                                                                                     needs; assisted LE and CivOps with GPS
                                                                                                                                                                          programming needs
                                                                                                                                                                          City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                    city/closure area to enforce federal laws, CFR
                                               X                                          RUSSELL          UT Field Staff Ranger                  City Patrol                                                                     162.00    $12,140.91
 9/7/19                                                                        201919                                                                                     regulations, CO restrictions, permit stipulations




                                                                                                                                                                                                                                            AR03652
                                                                                             Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 754 of 762




                                                      POST-EVENT


                                                                   CLOSE OUT
                      PRE-EVENT



                                  PRE-EVENT
           PLANNING


                        SET UP




                                              EVENT
                                              MAIN
                                                                                PAY                                                        PROJECT COMPONENT /                                                                     TOTAL
DATE                                                                                     LAST NAME        YEAR ROUND TITLE                                                              DESCRIPTION OF WORK                                 TOTAL AMT
                                                                               PERIOD                                                             TITLE                                                                            HOURS


                                                                                                                                                                            City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                      city/closure area to enforce federal laws, CFR
                                               X      X                                  SARCINELLA        CA Field Staff Ranger                    City Patrol                                                                    169.75    $10,883.01
 9/7/19                                                                        201919                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                            City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                          SAWTELL               CA Ranger                           City Patrol                                                                    147.75    $9,357.56
 9/7/19                                                                        201919                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                            Communications function specialist, works on
8/11/19-                                                                       201917-
                        X         X            X      X                                  SCHWIRIAN            NV IT Specialist                Comm Tech, Day Shift          radio/dispatch communications network                  310.00    $17,574.52
 9/7/19                                                                        201919

                                                                                                                                                                            Environmental Compliance Monitoring function,
8/18/19-                                                                       201918-                                                                                      worked with BRC environmental teams on
                                               X                                          SHAARDA         NV Land Law Examiner             Environmental Compliance                                                                94.00     $3,094.96
 9/7/19                                                                        201919                                                                                       environmental SRP compliance

                                                                                                                                                                            Investigations function officer, served as
8/18/19-                                                                       201918-
                                               X                                          SHARKEY                NV ASAC                       Invesitgations Lead          supervisor of investigators in both investigative      119.00    $10,593.28
 9/7/19                                                                        201919
                                                                                                                                                                            components
8/20/18-                                                                                                                                                                    Support Air Quality Equipment.
                        X                                                      201918     SHEDDEN     NV Outdoor Recreation Planner                    N/A                                                                         24.00     $1,250.43
09/5/18
                                                                                                                                                                          Evidence function, serves as evidence officer for
8/18/19-                                                                       201918-
                                  X            X                                           SOLIS          CA Evidence Technician         Evidence Technician, Swing Shift all event cases with logged evidence                     169.25    $6,347.58
 9/7/19                                                                        201919

                                                                                                                                                                            Logistics support function specialist, provides
8/11/19-                                                                       201917-
                        X         X            X      X                                   SPENCER      CCDO - Equipment Specialist             Logistics, Day Shift         logistical needs to JOC facility, Sub-station and to   250.00    $9,672.00
 9/7/19                                                                        201919
                                                                                                                                                                            detailers
                                                                                                                                                                            City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                         STEPLETON         CO Field Staff Ranger                    City Patrol                                                                    162.25    $10,575.55
 9/7/19                                                                        201919                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                            OPR function officer, event on-site Internal
8/18/19-                                                                       201918-
                                               X                                          STEVENS           OPR Special Agent                      OPR Agent                Affairs component and Use of Force reports             98.00     $7,726.52
 9/7/19                                                                        201919
                                                                                                                                                                            reviewer
                                                                                                                                                                            Shift Supervisor function officer, field supervisor
8/18/19-                                                                       201918-
                                               X      X                                    STOLTS         NV Supervisory Ranger            Shift Supervisor, Swing Shift    of one half of Shift city patrol officers              181.50    $15,015.28
 9/7/19                                                                        201919

                                                                                                                                                                            Logistics support function specialist, provides
8/18/19-                                                                       201918-
                                  X            X      X                                   STORLA                    NV                         Logistics, Night Shift       logistical needs to JOC facility, Sub-station and to   270.00    $12,843.79
 9/7/19                                                                        201919
                                                                                                                                                                            detailers
4/29/19-                                                                                                                                                                    Assist in closure order preparation for FRN
           X                                                                   201911    STRICKLAND    NV Supervisory Land Surveyor                    N/A                                                                          3.00      $229.39
5/12/19                                                                                                                                                                     Posting.
                                                                                                                                                                            City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                          SULLINS          AZ Field Staff Ranger                    City Patrol                                                                    145.50    $11,111.04
 9/7/19                                                                        201919                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                            City Patrol function officer, works patrol in the
8/18/19-                                                                       201918-                                                                                      city/closure area to enforce federal laws, CFR
                                               X                                          SUTTON                CA Ranger                           City Patrol                                                                    150.00    $11,453.56
 9/7/19                                                                        201919                                                                                       regulations, CO restrictions, permit stipulations

                                                                                                                                                                            Integrated Investigations function officer, works
8/18/19-                                                                       201918-                                                      Investigations (Integrated
                                               X                                          SWANSON               MT ASAC                                                     for Pershing County Sheriffs to assist in              133.00    $12,242.25
 9/7/19                                                                        201919                                                      Investigations), Swing Shift
                                                                                                                                                                            investigations of state violations
                                                                                                                                                                            Logistics support function specialist, served as
8/20/18-
                                               X                               201918     SWISHER      BRFO Wild Horse and Burro                 Logistics Runner           purchase/delivery of logistics needs. Part-time, not   22.00     $1,214.17
09/5/18
                                                                                                                                                                            on playa
9/16/19-                                                                       201921-                                                                                      Administrative Support Services on playa.
                                                                   X                      TAYLOR      Administrative Support Assistant       Administrative Support                                                                36.00     $1,472.05
10/12/19                                                                       201922


                                                                                                                                                                                                                                             AR03653
                                                                                              Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 755 of 762




                                                       POST-EVENT


                                                                    CLOSE OUT
                       PRE-EVENT



                                   PRE-EVENT
            PLANNING


                         SET UP




                                               EVENT
                                               MAIN
                                                                                 PAY                                                  PROJECT COMPONENT /                                                                   TOTAL
 DATE                                                                                     LAST NAME       YEAR ROUND TITLE                                                        DESCRIPTION OF WORK                                   TOTAL AMT
                                                                                PERIOD                                                       TITLE                                                                          HOURS


8/18/19-                                                                        201918-                                                                               Medical function officer, served as lead of BLM's
            X                      X            X      X                                  TEMPLETON       OLES Region 5 ASAC         Medical Unit Leader, Day Shift                                                          190.00      $19,033.44
 9/7/19                                                                         201919                                                                                medical unit
                                                                                                                                                                      Shift Supervisor function officer, field supervisor
8/18/19-                                                                        201918-
                                                X      X                                     TITUS        CA Supervisory Ranger       Shift Supervisor, Night Shift   of one half of Shift city patrol officers              187.00      $19,943.36
 9/7/19                                                                         201919

                                                                                                                                                                      Integrated Investigations function officer, works
8/18/19-                                                                        201918-                                                Investigations (Integrated
                                                X                                           TORRES           NV Special Agent                                         for Pershing County Sheriffs to assist in              127.00      $10,035.14
 9/7/19                                                                         201919                                                Investigations), Swing Shift
                                                                                                                                                                      investigations of state violations
                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                        201918-                                                                               city/closure area to enforce federal laws, CFR
                                                X      X                                  WAGGONER           CO Special Agent                 City Patrol                                                                    181.00      $14,515.51
 9/7/19                                                                         201919                                                                                regulations, CO restrictions, permit stipulations

8/18/19-                                                                        201918-                                                                               IMARS Support function officer, coordinates
                                   X            X      X                                   WEAVER           ID LE IT Specialist                 IMARS                                                                        164.50      $12,060.55
 9/7/19                                                                         201919                                                                                event IMARS program
                                                                                                                                                                      Compliance function Specialist, assist
8/11/19-                                                                        201917-                                                                               environment, vending monitoring teams with GIS
            X            X         X            X                                           WELTY         CCDO - GIS Specialist                   GIS                                                                        239.00      $11,488.95
 9/7/19                                                                         201919                                                                                needs; assisted LE and CivOps with GPS
                                                                                                                                                                      programming needs
01/05/20-                                                                                                                                                             Post event Tribal Consultation with the Pyramid
                                                                    X           202002    WHETSTONE        WDO - Archaeologist                    N/A                                                                         3.00        $168.39
01/19/20                                                                                                                                                              Lake Paiute Tribe
                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                        201918-                                                                               city/closure area to enforce federal laws, CFR
                                                X                                         WILCOX, J.R.     NV Field Staff Ranger              City Patrol                                                                    141.00      $9,585.67
 9/7/19                                                                         201919                                                                                regulations, CO restrictions, permit stipulations

                                                                                                                                                                      Communications function, supervisor of
4/08/19-                                                                        201908-
                         X         X            X      X                                  WISEMORE        Ely Telecommunications              Comm Lead               radio/dispatch communications network program          455.25      $25,186.13
01/03/20                                                                        201920

                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                        201918-                                                                               city/closure area to enforce federal laws, CFR
                                                X                                            WOOD         OR Field Staff Ranger               City Patrol                                                                    140.00      $10,154.29
 9/7/19                                                                         201919                                                                                regulations, CO restrictions, permit stipulations

                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                        201918-                                                                               city/closure area to enforce federal laws, CFR
                                                X                                          WOSTAL          AZ Field Staff Ranger              City Patrol                                                                    153.00      $12,333.82
 9/7/19                                                                         201919                                                                                regulations, CO restrictions, permit stipulations

                                                                                                                                                                      City Patrol function officer, works patrol in the
8/18/19-                                                                        201918-                                                                               city/closure area to enforce federal laws, CFR
                                                X      X                                  ZOHOVETZ         AZ Field Staff Ranger        City Patrol. Night Shift                                                             151.50      $10,977.27
 9/7/19                                                                          21919                                                                                regulations, CO restrictions, permit stipulations

8/18/19-                                                                        201918-                                                                               Assist with Air Quality and weather station
                                                X                                          ZURFLUH       ID Electronics Technician                N/A                                                                        26.00       $1,515.53
 9/7/19                                                                         201919                                                                                equipment.
                                                                                                                                                                                                      LABOR TOTAL:          22,196.00   1,542,258.95




                                                                                                                                                                                                                                         AR03654
                                                                           Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 756 of 762




                              2019 BURNING MAN - BLM CONTRACTS/AGREEMENTS (ATT#2)
NO. CONTRACTOR              PURPOSE                AMOUNT       AMOUNT         SOLE                     ONE- CONTRACT
                                                   OBLIGATED    INVOICED      SOURCE                   TIME vs. DOCUMENT
                                                                                                       ANNUAL (see Attached)
                                   SUPPORT LABOR
                                    AGREEMENTS

1    IAA USDA (Forest       LE Patrols                       $40,000.00       $23,000.95      Yes       Annual L19PG00168
     Service) Labor

                                     SUPPORT
                               SERVICES/EQUIPMENT
                               PLANNED CONTRACTS
2    Burning Man VHF        Dispatch                         $20,000.00       $19,140.00      Yes       Base + L3919P0044
     Digital Base Station                                                                               Option
                                                                                                         year
3    Lyman                  Microwave Internet               $70,000.00       $72,878.00      No        Annual L3919P0060
                            Bandwith

4    Law Enforcement        Dispatch                        $220,000.00      $199,870.00      No        Annual L3919P0057
     Temporary Placement

4    Lyman                  Network Services                $130,000.00      $103,474.00      No        Annual L3919P0062


     United Site Services   JOC facilities                   $16,500.00       $14,613.55                          L3919P0074
5                                                                                             No       One-Time

6    Strohman Enterprises   Satellite tracking updates &     $55,000.00       $50,640.00                          L3919P0055
                            service                                                           Yes      One-Time

7    Aggreko, LLC           Rental and Services of           $10,000.00        $9,000.00                          L3919P0067
                            Generators                                                        No        Annual

8    Federal Register       Posting Fee of Closure Order       $2,000.00       $1,963.00                              N/A
                            in Federal Registor                                               Yes       Annual

9    Hartford Technology    IT Equipment Rentals             $17,000.00       $17,578.13                          L3919F0060
                                                                                              No        Annual

10   GSA Vehicles           Vehicle Rentals                  $16,500.00       $15,099.02    Existing                  N/A
                                                                                                        Annual
                                                                                           Agreement
11   Walker Lake Disposal   Dumpster Rentals                   $5,000.00       $5,700.00    Micro-                    N/A
                                                                                           purchase     Annual
                                                                                           contract
                                      SUPPORT
                            SERVICES/EQUIPMENT MISC
                                     CONTRACT
12   Pershing County        Sexual Assault Response        $ 40,000.00        $33,501.43                          L3919P0087
                            Team                                                              Yes      One-Time

                            Total Labor (Agreements):                      $ 23,000.95
                            Total (Planned Contracts):                      $509,955.70
                            Total (Misc Contract):                           $33,501.43
                            All Total:                                     $566,458.08




                                                                                                                                                 AR03655
                      Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 757 of 762


                             2019 BURNING MAN - TRAVEL PER PERSON (ATT #3)
Travel Expenses include (Not all personnel have each item): Airfare, Lodging, Per Diem and Travel Incidentals, and Rental Car

   LAST NAME                  AMOUNT                                           TRIP PURPOSE

ALBRIGHT                       $414.34          Travel for related assigned duties at Burning Man event.
ALLEN                          $328.25          Travel for related assigned duties at Burning Man event.
AMAR                           $149.00          Travel for related assigned duties at Burning Man event.
ANDRES                         $144.25          Travel for related assigned duties at Burning Man event.
ASSELIN                        $202.02          Travel for related assigned duties at Burning Man event.
AZAR                           $537.35          Travel for related assigned duties at Burning Man event.
BACA                           $478.50          Travel for related assigned duties at Burning Man event.
BALDWIN                        $403.67          Travel for related assigned duties at Burning Man event.
BOIK                           $134.25          Travel for related assigned duties at Burning Man event.
BOWEN, A.                      $194.75          Tavel for related assigned duties at Burning Man event.
BOWEN, T.                      $194.75          Travel for related assigned duties at Burning Man event.
BRAGDON                       $1,385.04         Travle for related assigned duties at Burning Man event.
BRISCOE                        $178.75          Travel for related assigned duties at Burning Man event.
BROWN, C.                      $555.31          Travel for related assigned duties at Burning Man event.
BROWN, J.                      $180.50          Travel for related assigned duties at Burning Man event.
BUCHANAN                       $164.00          Travel for related assigned duties at Burning Man event.
BULKLEY                        $375.71          Travel for related assigned duties at Burning Man event.
BURGESS                        $519.94          Travel for related assigned duties at Burning Man event.
CADIGAN                        $256.50          Travel for related assigned duties at Burning Man event.
CARTER, C.                     $152.25          Travel for related assigned duties at Burning Man event.
CARTER, D.                     $773.79          Travel for related assigned duties at Burning Man event.
CASTRO                         $179.75          Travel for related assigned duties at Burning Man event.
COOPER                        $1,036.20         Travel for related assigned duties at Burning Man event.
COPPLE                        $1,115.34         Travle for related assigned duties at Burning Man event.
CULVER                        $1,032.00         Travel for related assigned duties at Burning Man event.
CUNNINGHAM                     $863.65          Travel for related assigned duties at Burning Man event.
CURRY                          $154.00          Travel for related assigned duties at Burning Man event.
DAVIS                          $517.34          Travel for related assigned duties at Burning Man event.
DOLLARD                        $102.46          Travel for related assigned duties at Burning Man event.
DUE                            $516.00          Travel for related assigned duties at Burning Man event.
EDWARDS                        $502.41          Travel for related assigned duties at Burning Man event.
ENTRICAN                       $164.00          Travel for related assigned duties at Burning Man event.
FELIX                          $149.00          Travel for related assigned duties at Burning Man event.
FINCHER                        $328.25          Travel for related assigned duties at Burning Man event.
FISCHER                         $80.00          Travel for related assigned duties at Burning Man event.
FONKEN                         $478.21          Travel for related assigned duties at Burning Man event.
FREIDANK                       $255.25          Travel for related assigned duties at Burning Man event.
GAARD                           $90.75          Travel for related assigned duties at Burning Man event.
GARCIA                         $826.18          Travel for related assigned duties at Burning Man event.
GARSIDE                        $159.50          Travel for related assigned duties at Burning Man event.
GATES                          $753.67          Travel for related assigned duties at Burning Man event.
GENTZEL                       $1,835.23         Travel for related assigned duties at Burning Man event.
GOCHIS                         $155.25          Travel for related assigned duties at Burning Man event.
GOOCH                           $90.75          Travel for related assigned duties at Burning Man event.
GRAHAM                         $767.42          Travel for related assigned duties at Burning Man event.
GRIMES                         $589.75          Travel for related assigned duties at Burning Man event.
HALL                            $84.75          Travel for related assigned duties at Burning Man event.

                                                                                                                   AR03656
              Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 758 of 762


HARDING             $149.00    Travel for related assigned duties at Burning Man event.
HAUCK               $179.75    Travel for related assigned duties at Burning Man event.
HAWKINS             $520.28    Travel for related assigned duties at Burning Man event.
HILL                $380.57    Travel for related assigned duties at Burning Man event.
HOEPER              $456.25    Travel for related assigned duties at Burning Man event.
HUSTON              $810.09    Travel for related assigned duties at Burning Man event.
IAGULLI             $484.25    Travel for related assigned duties at Burning Man event.
JENSEN              $582.05    Travel for related assigned duties at Burning Man event.
JOHNSON             $214.75    Travel for related assigned duties at Burning Man event.
JONES, J.           $384.75    Travel for related assigned duties at Burning Man event.
JONES, B.           $290.25    Travel for related assigned duties at Burning Man event.
KING               $1,076.00   Travel for related assigned duties at Burning Man event.
LANNEN-             $669.00    Travel for related assigned duties at Burning Man event.
LLOYD, R.           $331.50    Travel for related assigned duties at Burning Man event.
MARTIN              $265.25    Travel for related assigned duties at Burning Man event.
MATOS-PAGAN         $179.75    Travel for related assigned duties at Burning Man event.
MATTHEWS            $474.00    Travel for related assigned duties at Burning Man event.
MCDONALD            $207.50    Travel for related assigned duties at Burning Man event.
MCGRATH             $164.00    Travel for related assigned duties at Burning Man event.
MCKINNEY            $277.50    Travel for related assigned duties at Burning Man event.
MCMILLAN            $128.75    Travel for related assigned duties at Burning Man event.
MEUTH               $381.78    Travel for related assigned duties at Burning Man event.
MITSUYASU           $175.00    Travel for related assigned duties at Burning Man event.
MODELSKI             $14.75    Travel for related assigned duties at Burning Man event.
MOORE               $162.75    Travel for related assigned duties at Burning Man event.
NARDINGER           $165.00    Travel for related assigned duties at Burning Man event.
NICHOLS             $425.76    Travel for related assigned duties at Burning Man event.
NORTHUP             $838.16    Travel for related assigned duties at Burning Man event.
PIRTLE              $958.75    Travel for related assigned duties at Burning Man event.
PURDY               $240.75    Travel for related assigned duties at Burning Man event.
REGNELL             $482.59    Travel for related assigned duties at Burning Man event.
RICHARDS            $179.75    Travel for related assigned duties at Burning Man event.
ROBERTS             $222.91    Travel for related assigned duties at Burning Man event.
ROBINSON            $547.25    Travel for related assigned duties at Burning Man event.
ROMERO              $502.95    Travel for related assigned duties at Burning Man event.
ROOP                $178.75    Travel for related assigned duties at Burning Man event.
ROREX               $300.50    Travel for related assigned duties at Burning Man event.
RUSSELL            $1,087.40   Travel for related assigned duties at Burning Man event.
SARCINELLA          $184.75    Travel for related assigned duties at Burning Man event.
SAWTELL             $179.75    Travel for related assigned duties at Burning Man event.
SCHWIRIAN           $705.25    Travel for related assigned duties at Burning Man event.
SHAARDA             $396.03    Travel for related assigned duties at Burning Man event.
SHARKEY             $163.75    Travel for related assigned duties at Burning Man event.
SOLIS              $1,508.63   Travel for related assigned duties at Burning Man event.
SPENCER             $530.25    Travel for related assigned duties at Burning Man event.
STEPLETON           $362.25    Travel for related assigned duties at Burning Man event.
STEVENS             $246.50    Travel for related assigned duties at Burning Man event.
STOLTS              $189.75    Travel for related assigned duties at Burning Man event.
STORLA              $442.25    Travel for related assigned duties at Burning Man event.
SULLINS             $522.60    Travel for related assigned duties at Burning Man event.
SUTTON              $788.50    Travel for related assigned duties at Burning Man event.
SWANSON             $438.16    Travel for related assigned duties at Burning Man event.
TAYLOR              $128.75    Travel for related assigned duties at Burning Man event.

                                                                                          AR03657
            Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 759 of 762


TEMPLETON         $522.16    Travel for related assigned duties at Burning Man event.
TITUS             $291.00    Travel for related assigned duties at Burning Man event.
TORRES            $163.75    Travel for related assigned duties at Burning Man event.
WAGGONER          $346.00    Travel for related assigned duties at Burning Man event.
WEAVER            $159.00    Travel for related assigned duties at Burning Man event.
WELTY             $179.00    Travel for related assigned duties at Burning Man event.
WILCOX            $149.00    Travel for related assigned duties at Burning Man event.
WISEMORE         $1,051.75   Travel for related assigned duties at Burning Man event.
WOOD              $163.75    Travel for related assigned duties at Burning Man event.
WOSTAL            $509.70    Travel for related assigned duties at Burning Man event.
ZOHOVETZ          $415.90    Travel for related assigned duties at Burning Man event.
ZURFLUH           $202.96    Travel for related assigned duties at Burning Man event.
 TOTAL          $46,581.21




                                                                                        AR03658
         Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 760 of 762




    2019 BURNING MAN - VEHICLE UTILIZATION (ATT#4)
 Plate      Utilization Amount             Plate     Utilization Amount
Number                                    Number


  110            $618.93                    282           $645.42
  293           $1,564.92                   399          $1,279.48
  553            $235.48                   703M           $257.27
  585            $709.34                   366M           $593.49
  700            $859.56                   667S           $141.17
  777           $1,417.52                  829R           $263.11
  885           $1,302.00                  829R           $149.66
  973            $261.00                    521           $125.00
  977           $1,610.66                  TOTAL         $39,768.23
  980            $904.80
  981           $1,353.24
  038           $1,165.60
  072            $481.40
  073            $336.40
  135            $619.76
  150           $1,577.34
  560            $906.54
  689           $1,179.21
  717           $1,455.30
  727            $281.34
  779           $1,451.16
  919            $983.25
  010            $895.28
  043            $507.84
  084            $682.00
  134           $1,054.44
  191            $556.22
  235            $783.84
  281            $802.90
  469            $984.40
  591           $1,551.12
  636           $1,517.28
  643           $1,862.38
  644            $345.00
  702            $641.01
  914            $214.55
  928            $145.08
  932            $395.56
  031             $92.80
  098            $956.58
  154           $1,050.60



                                                                          AR03659
                     Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 761 of 762



                    2019 BURNING MAN - MISC. SUPPLIES AND EQUIPMENT (ATT#5)
RECEIPT   CARD HOLDER                  VENDOR                         AMOUNT           DESCRIPTION
   #
R-1       ALLEN                        Washoe County                        $ 475.00 Nevada Criminal Justice
                                                                                     Access
R-2       ANDRES                       ANALYTICAL & PRECISION               $ 418.54   Evidence Supplies
R-3       ANDRES                       COLONIAL SUPPLIES LLC              $ 1,379.73   Employee Safety Supplies
R-4       ANDRES                       MX MEGASTORE                       $ 3,512.00   Employee Safety Supplies
R-5       ANDRES                       RPS PRINTING                         $ 278.50   Copying/Printing
R-6       ANDRES                       SCRIP COMPANIES                      $ 850.36   Medical Supplies
R-7       ANDRES                       SUPPLY CHIMP                       $ 1,499.14   Employee Safety Supplies
R-8       APPOLD                       PRIVATE VENDOR                     $ 1,500.00   Space Rental
R-9       APPOLD                       GERLACH IMPROVEMENT DISTRICT         $ 175.00   Space Rental

R-10      APPOLD                       RV RENTAL                          $ 1,500.00   Space Rental
R-11      APPOLD                       CHECK FEE                              $ 3.00   Check Fee
R-12      APPOLD                       CHECK FEE                              $ 3.00   Check Fee
R-13      APPOLD                       CHECK FEE                              $ 3.00   Check Fee
R-14      APPOLD                       BRUNO'S                            $ 1,872.00   JOC Watering
R-15      APPOLD                       BRUNO'S                              $ 660.00   Generator Hookups
R-16      ARBONIES                     HUMBOLDT PRINTERS LLC                 $ 62.25   Printing
R-17      CADIGAN                      PURCELL                              $ 204.75   Tire Replacement
R-18      CADIGAN                      PURCELL                               $ 21.40   Tire Repair



R-19      CADIGAN                      BERNARDO ESTRADA DETAIL              $ 480.00   Vehicle Cleaning
R-20      CADIGAN                      FEDEX                                $ 116.80   Postage
R-21      CADIGAN                      LOWES                                $ 352.73   Logistical Supplies
R-22      CADIGAN                      LOWES                                $ -43.42   Return unused items
R-23      CADIGAN                      WALGREENS                            $ 686.17   Medical Supplies
R-24      CADIGAN                      WALMART                               $ 58.02   Logistical Supplies
R-25      CADIGAN                      WALMART                              $ 313.32   Logistical Supplies
R-26      DEASY                        WALMART                              $ 105.80   Logistical Supplies



R-27      DUE                          BRUNO'S                              $ 120.00   Logistical Supplies
R-28      DUE                          HOME DEPOT                           $ 507.87   Logistical Supplies
R-29      DUE                          HOME DEPOT                           $ 748.57   Logistical Supplies
R-30      DUE                          WALMART                               $ 45.16   Logistical Supplies

R-31      FERGUSON                     VF IMAGEWEAR INC                     $ 940.00 Uniform for Civilian Ops


R-32      FISCHER                      AMAZON                                $ 34.98 Evidence Supplies
R-33      FISCHER                      GRAINGER                               $ 7.40 Evidence Supplies
R-34      FISCHER                      GSA/FAS                                $ 8.05 Evidence Supplies


R-35      FISCHER                      MSC                                    $ 9.94 Evidence Supplies

R-36      FISCHER                      NOBLE SUPPLY & LOGISTIC               $ 20.80 Evidence Supplies


R-37      FISCHER                      PREMIER & COMPANIES, I               $ 139.75 Evidence Supplies


R-38      FISCHER                      SAFARILAND, LLC                      $ 787.00 Evidence Supplies

R-39      FISCHER                      SIRCHIE                              $ 336.73 Evidence Supplies


R-40      FISCHER                      SUMMIT MEASUREMENT                   $ 147.95 Evidence Supplies
R-41      FISCHER                      THE SUPPLIES GUYS                     $ 43.96 Evidence Supplies
R-42      FISCHER                      WRIGGLESWORTH ENTERPRISE              $ 35.10 Evidence Supplies




                                                                                                             AR03660
                   Case 1:19-cv-03729-DLF Document 35-3 Filed 07/12/21 Page 762 of 762



R-43    KIZOREK                      BIG R                                  $ 32.69   Logistical Supplies
R-44    KIZOREK                      WALMART                               $ 180.04   Logistical Supplies
R-45    LANNEN                       WALMART                                $ 82.90   Logistical Supplies
R-46    LANNEN                       WALMART                                $ 56.57   Logistical Supplies
R-47    ROSOFF                       FEDEX                                 $ 175.61   Postage
R-48    ROSOFF                       FEDEX                               $ 1,626.47   Postage
R-49    ROSOFF                       FEDEX                                 $ 488.36   Postage
R-50    SHAARDA                      DOLLAR TREE                            $ 34.00   Logistic Supplies


R-51    SHEDDEN                      MET ONE INSTRUMENTS                   $ 586.00 Air Quality Supplies
R-52    SHEDDEN                      WALMART                                $ 27.24 Air Quality Supplies


R-53    SPENCER                      BIG R                                  $ 23.73 Logistical Supplies


R-54    SPENCER                      BRUNO'S                                $ 35.00 Logistical Supplies


R-55    SPENCER                      LOVES                                  $ 35.98 Logistical Supplies


R-56    SPENCER                      LOWES                               $ 1,390.55 Logistical Supplies


R-57    SPENCER                      LOWES                                 $ 302.44 Logistical Supplies


R-58    SPENCER                      THE PARTS HOUSE                       $ 120.24 Logistical Supplies


R-59    SPENCER                      WALMART                               $ 163.08 Logistical Supplies


R-60    SPENCER                      WALMART                               $ 182.72 Logistical Supplies


R-61    SWISHER                      LES SCHWAB                            $ 393.48 Equipment repair


R-62    SWISHER                      SONOMA CYCLE                          $ 357.98 Equipment repair


R-63    SWISHER                      WALMART                               $ 123.15 Logistical Supplies


R-64    SWISHER                      WALMART                                $ 49.44 Logistical Supplies


R-65    TAYLOR                       FIELD ENVIRONMENTAL INSTR           $ 2,527.45 Communications Supplies


R-66    TAYLOR                       HARTFORD TECHNOLOGY RENTAL            $ 141.17 Communications Supplies


R-67    TAYLOR                       LOWES                                  $ 27.72 Communications Supplies


R-68    TAYLOR                       SGS                                 $ 4,703.50 Communications Supplies


R-69    WISEMORE                     HOME DEPOT                             $ 66.31 Communications Supplies


R-70    WISEMORE                     TESSCO                              $ 2,061.23 Communications Supplies


TOTAL                                                               $36,415.40




                                                                                                            AR03661
